 
Filed Pursuant to Rule 424(b)(5)
Registration No. 333-145561
 
PROSPECTUS SUPPLEMENT
(To Prospectus Dated September 18, 2007)
 
(EPICEPT LOGO) [y64665y6413700.gif]
 
 
Up to 5,529,954 Shares of Common Stock, par value $0.0001 per share
Warrants to Purchase 2,764,978 Shares of Common Stock, par value $0.0001 per
share
 
This prospectus supplement and the accompanying prospectus relate to the sale of
up to 5,529,954 shares of our common stock and warrants to purchase up to
2,764,978 shares of our common stock and the issuance of up to 2,764,978 shares
of our common stock upon exercise of the warrants. Purchasers will receive
warrants to purchase up to 2,764,978 shares of common stock at an exercise price
of $.48 per share for each share of common stock they purchase in this offering.
Units will not be issued or certificated. The shares of common stock and the
warrants will be issued separately.
 
You should carefully read this prospectus supplement and the accompanying
prospectus, together with the documents we incorporate by reference, before you
invest in our securities.
 
Our common stock is dual-listed on The Nasdaq Capital Market and the OMX Nordic
Exchange under the ticker symbol “EPCT.” The last reported sale price of our
common stock on The Nasdaq Capital Market on July 31, 2008 was $0.48 per share.
See “Risk Factors — Our common stock may be delisted from The Nasdaq Capital
Market or the OMX Nordic Exchange, which may make it more difficult for you to
sell your shares” for information regarding the potential de-listing of our
common stock.
 

                      Per Unit   Total  
Public offering price
  $ .54     $ 3,000,000  
Placement agent’s fees
  $ .04     $ 210,000  
Proceeds, before expenses, to EpiCept Corporation
  $ .50     $ 2,790,000  


 
We retained Rodman & Renshaw, LLC as placement agent to use its reasonable best
efforts to solicit offers to purchase our securities in this offering. The
placement agent is not purchasing or selling any securities pursuant to this
prospectus supplement or the accompanying prospectus. We expect that delivery of
the securities being offered pursuant to this prospectus supplement will be made
to purchasers on or about August 5, 2008.
 
Investing in our securities involves a high degree of risk and the purchasers of
the securities may lose their entire investment. See “Risk Factors” beginning on
page S-5 to read about factors you should consider before buying our securities.
 
Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of these securities or determined if this
prospectus supplement and the accompanying prospectus is truthful or complete.
Any representation to the contrary is a criminal offense.
 
 
RODMAN & RENSHAW, LLC
 
The date of this Prospectus Supplement is August 1, 2008.





--------------------------------------------------------------------------------



 



 
You should rely only on the information contained or incorporated by reference
in this prospectus supplement and the accompanying prospectus. We have not
authorized anyone to provide you with different or additional information. We
are not making an offer of these securities in any state where the offer is not
permitted. You should not assume that the information provided by this
prospectus supplement is accurate as of any date other than the date on the
front of this prospectus supplement. Our business, financial condition, results
of operations and prospects may have changed since then.
 
 
TABLE OF CONTENTS
 
 
Prospectus Supplement
 

         
ABOUT THIS PROSPECTUS SUPPLEMENT
    S-ii  
SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS
    S-ii  
ABOUT EPICEPT
    S-1  
THE OFFERING
    S-4  
RISK FACTORS
    S-5  
USE OF PROCEEDS
    S-10  
DESCRIPTION OF THE WARRANTS
    S-11  
PLAN OF DISTRIBUTION
    S-12  
LEGAL MATTERS
    S-12  
WHERE YOU CAN FIND MORE INFORMATION
    S-13  
INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE
    S-13              
Prospectus
       
ABOUT THIS PROSPECTUS
    i  
SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS
    ii  
ABOUT EPICEPT
    1  
RISK FACTORS
    2  
USE OF PROCEEDS
    2  
RATIO OF EARNINGS TO FIXED CHARGES
    2  
SECURITIES WE MAY OFFER
    2  
DESCRIPTION OF CAPITAL STOCK
    3  
DESCRIPTION OF DEBT SECURITIES THAT WE MAY OFFER
    7  
DESCRIPTION OF WARRANTS
    13  
DESCRIPTION OF UNITS
    14  
PLAN OF DISTRIBUTION
    15  
LEGAL MATTERS
    17  
EXPERTS
    17  
WHERE YOU CAN FIND MORE INFORMATION
    17  
INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE
    18  




S-i



--------------------------------------------------------------------------------



 



ABOUT THIS PROSPECTUS SUPPLEMENT
 
This document is in two parts. The first part is this prospectus supplement,
which describes the terms of this offering of our common stock and warrants and
also adds to and updates information contained in or incorporated by reference
into the accompanying prospectus. The second part is the accompanying
prospectus, which gives more information about us and the type of securities we
may offer from time to time under our shelf registration statement. To the
extent there is a conflict between the information contained, or referred to, in
this prospectus supplement, on the one hand, and the information contained, or
referred to, in the accompanying prospectus or any document incorporated by
reference therein, on the other hand, the information in this prospectus
supplement shall control. We have not authorized any broker, dealer, salesperson
or other person to give any information or to make any representation other than
those contained or incorporated by reference in this prospectus supplement and
the accompanying prospectus. You must not rely upon any information or
representation not contained or incorporated by reference in this prospectus
supplement or the accompanying prospectus. This prospectus supplement and the
accompanying prospectus do not constitute an offer to sell or the solicitation
of an offer to buy common stock and warrants, nor do this prospectus supplement
and the accompanying prospectus constitute an offer to sell or the solicitation
of an offer to buy common stock and warrants in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.
You should not assume that the information contained in this prospectus
supplement and the accompanying prospectus is accurate on any date subsequent to
the date set forth on the front of the document or that any information we have
incorporated by reference is correct on any date subsequent to the date of the
document incorporated by reference, even though this prospectus supplement and
any accompanying prospectus is delivered or common stock and warrants are sold
on a later date.
 
SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS
 
This prospectus supplement and the registration statement of which it forms a
part, any accompanying prospectus and the documents incorporated by reference
into these documents contain forward-looking statements within the meaning of
Section 27A of the Securities Act and Section 21E of the Securities Exchange Act
of 1934. We use words such as “anticipates,” “believes,” “plans,” “expects,”
“future,” “intends,” “will,” “foresee” and similar expressions to identify these
forward-looking statements. In addition, from time to time we or our
representatives have made or may make forward-looking statements orally or in
writing. Furthermore, such forward-looking statements may be included in various
filings that we make with the Securities and Exchange Commission, or SEC, or
press releases or oral statements made by or with the approval of one of our
authorized executive officers. These forward-looking statements are subject to
certain known and unknown risks and uncertainties, as well as assumptions, that
could cause actual results to differ materially from those reflected in these
forward-looking statements. Factors that might cause actual results to differ
include, but are not limited to, those discussed in the section entitled “Risk
Factors” beginning on page S-6 of this prospectus supplement. Readers are
cautioned not to place undue reliance on any forward-looking statements
contained herein, which reflect management’s opinions only as of the date
hereof. Except as required by law, EpiCept undertakes no obligation to revise or
publicly release the results of any revision to any forward-looking statements.
You are advised, however, to consult any additional disclosures we have made or
will make in our reports to the SEC on Forms 10-K, 10-Q and 8-K. All subsequent
written and oral forward-looking statements attributable to us or persons acting
on our behalf are expressly qualified in their entirety by the cautionary
statements contained in this prospectus supplement.


S-ii



--------------------------------------------------------------------------------



 



ABOUT EPICEPT
 
This summary description of us and our business highlights selected information
contained elsewhere in this prospectus supplement, the accompanying prospectus,
or incorporated herein or therein by reference. This summary may not contain all
of the information that you should consider before buying securities in this
offering. You should carefully read this entire prospectus supplement, the
accompanying prospectus, including each of the documents incorporated herein or
therein by reference, before making an investment decision. As used herein,
“EpiCept” “we,” “us,” and “our” refer to EpiCept Corporation and its
subsidiaries.
 
Our lead product is Ceplene®, which when used in conjunction with low-dose
interleukin-2 is intended as remission maintenance therapy in the treatment of
acute myeloid leukemia, or AML, for adult patients who are in their first
complete remission. On July 24, 2008 the Committee for Medicinal Products for
Human Use, or CHMP, issued a positive opinion regarding the marketing
authorization for Ceplene® in the European Union. This positive opinion was
issued following our request to have the initial negative opinion issued in
March 2008 re-examined by the CHMP. The formal marketing authorization from the
European Commission is usually obtained within 67 days from the date of the
CHMP’s opinion.
 
In addition to Ceplene®, we have a portfolio of four product candidates in
various stages of development: two oncology compounds, a pain product candidate
for the treatment of peripheral neuropathies and another pain product candidate
for the treatment of acute back pain. This portfolio of oncology and pain
management product candidates lessens our reliance on the success of any single
product candidate. Our strategy is to focus our development efforts on
innovative cancer therapies and topically delivered analgesics targeting
peripheral nerve receptors.
 
Our pain product candidate, EpiCept NP-1, is a prescription topical analgesic
cream designed to provide effective long-term relief of pain associated with
peripheral neuropathies. We recently concluded a Phase II clinical study of NP-1
in patients suffering from diabetic peripheral neuropathy, or DPN, and we expect
to receive the results in the third or fourth quarter of 2008. We also have
ongoing clinical trials for peripheral herpetic neuropathy, or PHN, and
chemotherapy induced neuropathy, or CIN. LidoPAIN BP, licensed to Endo
Pharmaceuticals, is currently in Phase II development for the treatment of acute
back pain. Our portfolio of pain product candidates targets moderate-to-severe
pain that is influenced, or mediated, by nerve receptors located just beneath
the skin’s surface. Our pain product candidates utilize proprietary formulations
and several topical delivery technologies to administer U.S. Food and Drug
Administration, or FDA, approved pain management therapeutics directly on the
skin’s surface at or near the site of the pain.
 
We have completed our first Phase I clinical trial for EPC2407, a novel small
molecule vascular disruption agent, or VDA, and apoptosis inducer for the
treatment of patients with advanced solid tumors and lymphomas. Azixatm
(MPC-6827), an apoptosis inducer with VDA activity licensed by us to Myriad
Genetics, Inc. as part of an exclusive, worldwide development and
commercialization agreement, is currently in Phase II clinical trials in
patients with primary glioblastoma, melanoma that has metastasized to the brain
and non-small-cell lung cancer that has spread to the brain.
 
None of our product candidates has been approved by the U.S. Food and Drug
Administration or any comparable agency in another country and we have yet to
generate product revenues from any of our product candidates in development.
 
Our executive offices are located at 777 Old Saw Mill River Road, Tarrytown, NY
10591, our telephone number at that location is (914) 606-3500, and our website
can be accessed at www.epicept.com. Information contained in our website does
not constitute part of this prospectus supplement or the accompanying
prospectus.
 
Recent Developments
 
Liquidity.  We believe that our existing cash resources together with the net
proceeds from this offering will be sufficient to meet our projected operating
and debt service requirements into August 2008 but will not be sufficient to
meet our obligations thereafter, including but not limited to, our obligations
to make interest and principal payments under (1) our senior secured loan from
Hercules Technology Growth Capital


S-1



--------------------------------------------------------------------------------



 



(“Hercules”), which has a balance of $4.1 million at August 1, 2008 and is
secured by a pledge of substantially all of our assets, including our
intellectual property, and (2) our €1.5 million (approximately $2.4 million) of
outstanding indebtedness that matures in December 2008. In addition, we have
deferred, and will have to continue to defer, payments to certain of our vendors
which will cause our accounts payable balance to increase. We are seeking to
raise additional capital as soon as possible. However, our efforts may not be
successful. If we do not raise additional funds before the end of August 2008 we
will be unable to meet our operating and debt service obligations, including the
payment of the interest and principal on our senior secured loan. If we default
on the payment of the interest and principal on our indebtedness, our senior
lender may seek to accelerate our senior secured loan and exercise their rights
and remedies under their loan and security agreement, including the sale of our
property and other assets. See “Risk Factors — We have limited liquidity and, as
a result, may not be able to meet our operating and debt service requirements
including our obligations under our senior secured loan” and “Risk Factors — We
need to raise additional capital as soon as possible and we may not be able to
do so.”
 
Ceplene®.  Ceplene® is our lead product, which when used in conjunction with
low-dose interleukin-2 is intended as remission maintenance therapy in the
treatment of acute myeloid leukemia, or AML, for adult patients who are in their
first complete remission. On July 24, 2008, the CHMP of the European Medicines
Agency (EMEA) issued a positive opinion regarding the marketing authorization
for Ceplene®, for the remission maintenance and prevention of relapse in
patients with AML in first remission. Ceplene® is to be administered in
conjunction with low-dose interleukin-2 (IL-2). This positive opinion was issued
following a request made by us to have the initial negative opinion of March
2008 re-examined by the CHMP. Ceplene® has been designated as an orphan
medicinal product, and as such is entitled to 10 years of marketing exclusivity
in the EU.
 
We presented at an oral explanation hearing at the CHMP’s plenary meeting on
July 22, 2008. Following this oral explanation, the CHMP recommended that
Ceplene® be granted a full marketing authorization under the provision of
Exceptional Circumstances. As part of granting of the marketing authorization
under Exceptional Circumstances, we have agreed to perform two post-approval
clinical studies. One of the studies seeks to further elucidate the clinical
pharmacology of Ceplene® by assessing certain biomarkers in AML patients in
first remission. The other study will assess the effect of Ceplene/IL-2 on the
development of minimal residual disease in the same patient population.
 
The CHMP’s recommendation will now be forwarded to the European Commission for
issuing a marketing authorization in the form of a Commission Decision, which
normally occurs within 67 days. The marketing authorization with unified
clinical usage for Ceplene® granted under the Centralized Procedure will be
valid for the entire European Union as well as in Iceland, Liechtenstein and
Norway.
 
See “Risk Factors — If we do not receive final regulatory marketing approval by
the European Commission for Ceplene®, our business will be harmed.”
 
Senior Secured Loan.  In May 2008, we amended the Hercules loan agreement such
that we are required to meet certain obligations to obtain financing by June
2008 and July 2008. Hercules has agreed to waive such obligations in
consideration of the prepayment and loan and warrant amendments described below.
In connection with that amendment, we paid Hercules an amendment fee of $50,000.
We further amended the senior secured loan on June 23, 2008. In connection with
that amendment, we paid $500,000 from our restricted account to Hercules to be
applied to the interest and principal at our senior secured loan to repay a
portion of the $5.4 million balance of our senior secured loan outstanding as of
June 10, 2008 and used $250,000 of the proceeds of the June 23, 2008 offering to
pay Hercules for amendment fees and expense reimbursements. The remaining loan
balance bears interest at a rate per annum of 15.0% (an increase from 11.7%) We
have also agreed that $200,000 under the senior secured loan shall be due and
payable on the earliest to occur of (a) an equity financing in which we receive
net proceeds of $5,000,000, (b) the date the senior secured loan becomes due and
payable whether by acceleration or otherwise, and (c) August 15, 2008. We have
further agreed that the payment of the $1,000,000 (less the $200,000 previously
paid) under the senior secured loan shall be due and payable on the earliest to
occur of (i) an equity financing in which we receive net proceeds of $5,000,000,
(ii) the date the senior secured loan becomes due and payable whether by
acceleration or otherwise, and (iii) September 15, 2008. The


S-2



--------------------------------------------------------------------------------



 



maturity date of the loan was amended to be April 1, 2009 and the balance of the
loan (less $1,000,000) is required to be paid in ten (10) equal monthly
installments beginning July 1, 2008. In addition, we agreed that we would pay
the senior secured loan prior to making any principal payments under our
€1.5 million outstanding indebtedness which matures in December 2008. In the
amendments, we have agreed to pay Hercules (a) fees and expense reimbursements
of $250,000, which has been paid, (b) a $250,000 fee upon the receipt of
statistically significant results for the primary endpoint(s) in our current
clinical trial for NP-1 and (c) a $500,000 fee upon a positive decision on the
reexamination of Ceplene® by the EMEA scheduled for the end of July 2008. In
addition, if the reexamination is not successful and the results of our NP-1
trial are not positive, our senior secured loan has been amended to provide that
would constitute a material adverse effect and our senior secured lender could
assert an event of default. In connection with a second amendment to the warrant
agreement with Hercules, the terms of the warrants issued to Hercules were
adjusted to grant Hercules the right to purchase an aggregate of 2.2 million
shares of our common stock at an exercise price of $0.30 per share. In
connection with the second amendment to the loan agreement, we issued Hercules
warrants to purchase an aggregate of 3.8 million shares of our common stock at
an exercise price of $0.39 per share and an aggregate of 1.0 million shares of
the our common stock at an exercise price of $0.41 per share. The senior secured
lender may, at its option, convert up to $1,900,000 of the outstanding principal
amount of the loan into up to 3,689,320 shares of our common stock valued at
$0.515 per share. We have granted the senior secured lender registration rights
with respect to the shares issuable upon conversion of the senior secured loan
and upon exercise of its warrants. We may not be able to meet our obligations
under our senior secured loan and our senior secured lender may assert that an
event of default has occurred at any time and seek to accelerate the loan and
exercise their rights and remedies under the loan and security agreement
including the sale of our intellectual property or other assets. See “Risk
Factors — We have limited liquidity and, as a result, may not be able to meet
our operating and debt service requirements including our obligations under our
senior secured loan.”
 
Nasdaq Delisting.  On April 8, 2008, we announced that the Nasdaq Listing
Qualifications Department notified us on April 4, 2008 that we were not in
compliance with the market value requirement because the market value of our
listed securities fell below $35,000,000 for ten consecutive business days
(pursuant to Rule 4310(c)(3)(B) of the Nasdaq Marketplace Rules). Pursuant to
Nasdaq Marketplace Rule 4310(c)(8)(C), we were provided a period of 30 calendar
days, or until May 5, 2008, to regain compliance.
 
On April 16, 2008, we received a letter from the Nasdaq Listings Qualification
Department stating that we were not in compliance with the continued listing
requirements of The Nasdaq Capital Market because the bid price of our common
stock has closed below the minimum $1.00 per share requirement for 30
consecutive business days (pursuant to Marketplace Rule 4310(c)(4)).
 
On May 7, 2008 we were notified by the Nasdaq Listing Qualifications Department
that we had not regained compliance with the continued listing requirements of
The Nasdaq Capital Market. As a result, the Nasdaq Listing Qualifications
Department has determined that our securities are subject to delisting from The
Nasdaq Capital Market.
 
On May 14, 2008, we requested a hearing before a Nasdaq Listing Qualifications
Panel to review this determination. Nasdaq has requested that we also address
the bid price requirement during the hearing. Our securities will remain listed
on The Nasdaq Capital Market pending the Panel’s decision. The hearing was held
on June 12, 2008 and the Panel’s decision is scheduled to be announced within 30
to 45 days after the hearing but may be announced sooner. In the event that our
securities are delisted from The Nasdaq Capital Market, our securities may be
eligible to trade on the over-the-counter market, although we can not assume
that will be the case. We have received a notice from the OMX Nordic Exchange
that our common stock has been moved to the observation segment effective
June 2, 2008 due to the fact that there is a material adverse uncertainty
regarding our financial situation. The delisting of our common stock by The
Nasdaq Capital Market may result in the delisting of our common stock on the OMX
Nordic Exchange in Sweden and the delisting of our common stock on The Nasdaq
Capital Market or the OMX Nordic Exchange would adversely affect the market
price and liquidity of our common stock and warrants, your ability to sell your
shares of our common stock and warrants and our ability to raise capital. See
“Risk Factors — Our common stock may be delisted from The Nasdaq Capital Market
or the OMX Nordic Exchange, which will make it more difficult for you to sell
your shares.”


S-3



--------------------------------------------------------------------------------



 



THE OFFERING
 

Common stock being offered by us in this offering 5,529,954 shares of common
stock   Warrants offered by us in this offering Warrants to purchase
2,764,978 shares of common stock   Common stock issuable upon exercise of the
warrants 2,764,978 shares of common stock   Common stock to be outstanding after
this offering(1) 67,295,757 shares of common stock   Use of proceeds Any net
proceeds we may receive will be used to repay a portion of our senior secured
loan. The remaining proceeds will be used to meet our working capital needs and
general corporate purposes. See “Use of Proceeds.”   Nasdaq Capital Market and
OMX Nordic Exchange symbol EPCT   Risk factors Investing in our common stock and
warrants involves a high degree of risk and the purchasers of our common stock,
warrants and the underlying common stock may lose their entire investment. See
“Risk Factors” and the other information included and incorporated by reference
in this prospectus supplement and the accompanying prospectus for a discussion
of risk factors you should carefully consider before deciding to invest in our
securities.

 

 

(1) The number of shares of our common stock to be outstanding after this
offering is based on the number of shares of our common stock outstanding as of
July 30, 2008. This number does not include, as of July 30, 2008:

 

  •   5,750,355 shares of our common stock issuable upon exercise of options
outstanding, at a weighted average exercise price of $4.12 per share, including
1,932,496 shares issuable upon the exercise of options granted during 2008 to
certain of our directors, our named executive officers and other employees;    
•   387,165 shares of restricted common stock and common stock units granted to
certain of our directors, our named executive officers and other employees;    
•   1,953,694 shares of our common stock reserved for issuance under our 2005
Equity Incentive Plan and our 2005 Employee Stock Purchase Plan;     •  
31,148,719 shares of our common stock issuable upon the exercise of warrants
purchased in certain private placements at a weighted average exercise price of
$1.43 per share;     •   1,000,000 shares of common stock that may be issued in
the future under our Standby Equity Distribution Agreement with YA Global
Investments, L.P., dated as of December 21, 2006, pursuant to which no shares
have been issued;     •   2,764,978 shares of our common stock issuable upon
exercise of the Warrants; and     •   3,689,320 shares issuable to our senior
secured lender upon conversion of its senior secured note.


S-4



--------------------------------------------------------------------------------



 



RISK FACTORS
 
Investment in our securities involves a high degree of risk and purchasers of
our securities may lose their entire investment. You should carefully consider
the specific risks described below and under the caption “Risk Factors” in any
of our filings with the SEC pursuant to Section 13(a), 14 or 15(d) of the
Securities and Exchange Act of 1934, as amended, or the Exchange Act, which are
incorporated herein by reference, before making an investment decision. Each of
the risks described in these headings could adversely affect our business,
financial condition, results of operations and prospects, and could result in a
complete loss of your investment. For more information, see “Where You Can Find
More Information” and “Incorporation of Certain Documents By Reference.”
 
Risks Related to our Financial Condition and Business
 
We have limited liquidity and, as a result, may not be able to meet our
operating and debt service requirements including our obligations under our
senior secured loan.
 
We believe that our existing cash resources together with the net proceeds from
this offering will be sufficient to meet our projected operating and debt
service requirements into August 2008 but will not be sufficient to meet our
obligations thereafter, including but not limited to, our obligations to make
interest and principal payments under (1) our senior secured loan from Hercules,
which has a balance of $4.1 million at August 1, 2008, and is secured by a
pledge of substantially all of our assets, including our intellectual property
and (2) our €1.5 million (approximately $2.4 million) of outstanding
indebtedness that matures in December 2008. In addition, we have deferred, and
will continue to defer, payments to certain of our vendors which will cause our
accounts payable balance to increase. We are seeking to raise additional capital
as soon as possible. However, our efforts may not be successful. If we do not
raise additional funds before the end of August 2008, we will be unable to meet
our operating and debt service obligations, including the payment of interest
and principal on our senior secured loan. If we default on the payment of the
interest and principal on our indebtedness or if our senior secured lender
otherwise asserts that there has been a material adverse change in our business
that constitutes an event of default, they may seek to accelerate our senior
secured loan and exercise their rights and remedies under their loan and
security agreement, including the sale of our property and other assets. In
addition, we may be forced to file a bankruptcy case or have an involuntary
bankruptcy case filed against us or otherwise liquidate our assets. Any of these
events would materially and adversely effect our business, financial condition,
results of operations, the value of our common stock and warrants and our
ability to raise capital and could result in the termination of our
collaborative and licensing arrangements. See “Risk Factors — We need to raise
additional capital as soon as possible and we may not be able to do so.”
 
We need to raise additional capital as soon as possible and we may not be able
to do so.
 
We are seeking to raise, as soon as possible, additional equity capital, incur
additional indebtedness or enter into collaboration and licensing agreements to
enable us to continue to fund our operating and debt service requirements and to
meet our commitments under our existing indebtedness. Equity capital, if
available, may be dilutive or may have rights and preferences that adversely
impact the value of our common stock and warrants. Debt financing, if available,
may contain restrictive covenants that could limit our flexibility in conducting
future business activities. Given our available cash resources, existing
indebtedness and results of operations, obtaining debt financing may not be
possible. To the extent we raise additional capital through collaborative and
licensing arrangements, it may be necessary for us to relinquish valuable rights
to our product candidates that we might otherwise seek to develop or
commercialize independently. If we do not receive final regulatory marketing
approval by the European Commission for Ceplene® or the results of our NP-1
Phase II clinical trial are not positive or do not support further clinical
development of NP-1, our ability to raise additional capital would be materially
and adversely affected.
 
Our common stock may be delisted by The Nasdaq Capital Market and the OMX Nordic
Exchange due to our failure to maintain various listing standards and our
financial condition. The delisting of our common stock would adversely affect
the market price and liquidity of our common stock and warrants and our ability


S-5



--------------------------------------------------------------------------------



 



to raise capital through the sale of equity securities. In addition, if our
common stock is delisted, we will not be able to offer and sell securities
utilizing our existing shelf registration statement on Form S-3, which would
make it more difficult for us to raise capital through public offerings of
equity and debt securities. After this offering, due to restrictions under
U.S. securities laws, we will have limited ability to utilize our existing shelf
registration statement to raise additional capital for a period of one year
unless the market value of our common stock and warrants increases
substantially, which would delay or prevent us from raising capital in public
offerings. There can be no assurance that our efforts to raise additional funds
will be successful, or that sufficient funds will be available on satisfactory
terms. If we are not successful in obtaining additional funds before the end of
August 2008, we will be required to curtail our operations, we will not be able
to meet our operating and debt service requirements, and our lenders would
likely seek to accelerate our indebtedness and, in the case of Hercules, seek to
exercise their rights and remedies under their loan and security agreement,
including their right to assert an event of default, demand repayment,
accelerate our debt and sell our intellectual property and other assets. In such
an event, we may be forced to file a bankruptcy case or have an involuntary
bankruptcy case filed against us. Any of these circumstances would materially
and adversely affect our business, financial condition, results of operations,
the value of our common stock and warrants and our ability to raise capital and
could result in the termination of our collaborative and licensing arrangements.
 
We have a history of losses and have never generated revenues from product sales
and we expect to incur substantial losses in the future.
 
We have incurred significant losses since our inception, and we expect that we
will experience net losses and negative cash flow for the foreseeable future.
Since our inception in 1993, we have incurred significant net losses in each
year. Our losses have resulted principally from costs incurred in connection
with our development activities and from general and administrative costs
associated with our operations. Our net loss for the fiscal year ended
December 31, 2007 and 2006 and the three months ended March 31, 2008, was
$28.7 million, $65.5 million, and $6.1 million, respectively. As of December 31,
2007 and 2006, our accumulated deficit was $170.8 and $142.2 million,
respectively, and as of March 31, 2008 our accumulated deficit was
$176.9 million. We may never generate sufficient net revenue to achieve or
sustain profitability.
 
We expect to continue to incur increasing expenses over the next several years
as we:
 

  •   continue to conduct clinical trials for our product candidates;     •  
seek regulatory approvals for our product candidates;     •   develop, formulate
and commercialize our product candidates;     •   implement additional internal
controls and reporting systems and develop new corporate infrastructure;     •  
acquire or in-license additional products or technologies or expand the use of
our technologies; and     •   maintain, defend and expand the scope of our
intellectual property.

 
We expect that we will have large fixed expenses in the future, including
significant expenses for research and development and general and administrative
expenses. We will need to generate significant revenues to achieve and maintain
profitability. If we cannot successfully develop, obtain regulatory approvals
for, and commercialize our product candidates, we will not be able to generate
significant revenue from product sales or achieve profitability in the future.
As a result, our ability to achieve and sustain profitability will depend on our
ability to generate and sustain substantially higher revenue while maintaining
reasonable cost and expense levels.
 
We may not be able to continue as a going concern.
 
Our recurring losses from operations and our stockholders’ deficit raise
substantial doubt about our ability to continue as a going concern and, as a
result, our independent registered public accounting firm has included an
explanatory paragraph in its report on our consolidated financial statements for
the year ended December 31, 2007, which are incorporated herein by reference,
with respect to this uncertainty. We will need to raise additional capital to
continue to operate as a going concern. In addition, the perception that we may


S-6



--------------------------------------------------------------------------------



 



not be able to continue as a going concern may cause others to choose not to
deal with us due to concerns about our ability to meet our contractual
obligations and may adversely affect our ability to raise additional capital.
 
Risks Relating to Ceplene®
 
If we do not receive final regulatory marketing approval by the European
Commission for Ceplene®, our business will be harmed.
 
Even though the CHMP issued a positive opinion regarding the marketing
authorization for Ceplene®, for the remission maintenance and prevention of
relapse in patients with AML in first remission, the EMEA has not yet granted
marketing authorization for Ceplene®. There is no assurance that we will receive
marketing approval in Europe by the EMEA. The formal marketing authorization
from the European Commission is usually obtained within 67 days from the date of
the CHMP’s opinion.
 
Additionally, the CHMP recommended that Ceplene® be granted a full marketing
authorization under the provision of Exceptional Circumstances. As part of
granting of the marketing authorization under Exceptional Circumstances, we have
agreed to perform two post-approval clinical studies. One of the studies seeks
to further elucidate the clinical pharmacology of Ceplene® by assessing certain
biomarkers in AML patients in first remission. The other study will assess the
effect of Ceplene/IL-2 on the development of minimal residual disease in the
same patient population. We can not provide any assurance that these additional
studies will be successful. If these studies prove to be unsuccessful, or if we
do not make a sufficient effort to complete the studies in a timely manner, our
marketing authorization may be suspended or revoked, which will harm our
business, financial condition and results of operations.
 
We may not be able to successfully market and sell Ceplene® or find a
collaborative partner to help market and sell Ceplene®.
 
Even though the CHMP issued a positive opinion regarding the marketing
authorization for Ceplene®, for the remission maintenance and prevention of
relapse in patients with AML in first remission, we may not be able to
effectively market and sell Ceplene®. Our strategy for commercializing Ceplene®
currently anticipates that we will enter into collaborative arrangements with
one or more pharmaceutical companies that have product development resources and
expertise, established distribution systems and direct sales forces to
successfully market Ceplene® in the European Union. If so, we will be reliant on
one or more of these strategic partners to generate revenue on our behalf.
 
We expect to incur substantial net losses, in the aggregate and on a per share
basis, for the foreseeable future as we attempt to market and sell Ceplene®. We
are unable to predict the extent of these future net losses, or when we may
attain profitability, if at all. These net losses, among other things, have had
and will continue to have an adverse effect on our stockholders’ equity. We
anticipate that for the foreseeable future our ability to generate revenues and
achieve profitability will be dependent on the successful commercialization of
Ceplene®. There is no assurance that we will be able to obtain or maintain
governmental regulatory approvals to market Ceplene® in Europe. If we are unable
to generate significant revenue from Ceplene®, or attain profitability, we may
not be able to sustain our operations.
 
We will not be successful in marketing and selling Ceplene® in Europe, or may be
delayed in doing so, in which case we would not receive revenue or royalties on
the timeframe and to the extent that we currently anticipate.
 
Ceplene® may fail to achieve market acceptance, which could harm our business.
 
Even though the CHMP issued a positive opinion regarding the marketing
authorization for Ceplene®, for the remission maintenance and prevention of
relapse in patients with AML in first remission, physicians may choose not to
prescribe this product, and third-party payers may choose not to pay for them.
Accordingly, we may be unable to generate significant revenue or become
profitable.


S-7



--------------------------------------------------------------------------------



 



Acceptance of Ceplene® will depend on a number of factors including:
 

  •  acceptance of Ceplene® by physicians and patients as a safe and effective
treatment;     •  availability of reimbursement for our products from government
or healthcare payors;     •  cost effectiveness of Ceplene®;     •  the
effectiveness of our and/or collaboration partners’ sales and marketing efforts;
    •  relative convenience and ease of administration;     •  safety and
efficacy;     •  prevalence and severity of side effects; and     • 
availability of competitive products.

 
If Ceplene® fails to achieve market acceptance, our business, financial
condition and results of operations would be materially and adversely affected.
 
We may be dependent upon collaborative arrangements for the further development
and commercialization of Ceplene®. These collaborative arrangements may place
the development and commercialization of Ceplene® outside of our control, may
require us to relinquish important rights or may otherwise be on terms
unfavorable to us.
 
We may enter into collaborations with third parties to further develop and
commercialize Ceplene®. We may not be able to enter into collaborative
arrangements on attractive terms, on a timely basis or at all. Dependence on
collaborators for the development and commercialization of Ceplene® subjects us
to a number of risks, including:
 

  •  we may not be able to control the amount and timing of resources that our
collaborators devote to the development or commercialization of Ceplene® or to
their marketing and distribution, which could adversely affect our ability to
obtain milestone and royalty payments;     •  disputes may arise between us and
our collaborators that result in the delay or termination of the
commercialization of our product candidates or that result in costly litigation
or arbitration that diverts management’s attention and resources;     •  our
collaborators may experience financial difficulties;     •  collaborators may
not properly maintain or defend our intellectual property rights or may use our
proprietary information in such a way as to expose us to potential litigation,
jeopardize or lessen the value of our proprietary information, or weaken or
invalidate our intellectual property rights;     •  business combinations or
significant changes in a collaborator’s business strategy may also adversely
affect a collaborator’s willingness or ability to complete its obligations under
any arrangement;     •  a collaborator could independently move forward with a
competing product candidate developed either independently or in collaboration
with others, including our competitors; and     •  the collaborations may be
terminated or allowed to expire, which would delay product development and
commercialization efforts.

 
If we are not able to enter into collaborative arrangements on commercially
attractive terms, on a timely basis or at all, or if any of the risks occur and
we are unable to successfully manage such risks, our business, financial
condition and results of operations would be materially and adversely affected.


S-8



--------------------------------------------------------------------------------



 



Risks Related to this Offering
 
Our common stock may be delisted from The Nasdaq Capital Market or the OMX
Nordic Exchange, which may make it more difficult for you to sell your shares.
 
We received a letter from the Nasdaq Listing Qualifications Department stating
that we have not regained compliance with the continued listing requirements of
The Nasdaq Capital Market because the market value of our listed securities fell
below $35,000,000 for 10 consecutive trading days and we were unable to regain
compliance. As a result, Nasdaq determined that our common stock will be
delisted from The Nasdaq Capital Market on May 16, 2008. We appealed that
determination which will stay the delisting of our common stock until the appeal
is heard. In addition, we also received a letter from Nasdaq stating that we
were not in compliance with the continued listing requirements of The Nasdaq
Capital Market because the bid price of our common stock closed below the
minimum of $1.00 per share requirement for 30 consecutive business days. Nasdaq
requested that we also address this requirement in our appeal. The hearing for
our appeal was held on June 12, 2008 and the decision is scheduled to be
announced within 30 to 45 days after the hearing but may be announced sooner. We
have also received a notice from the OMX Nordic Exchange that our common stock
has been moved to the observation segment effective June 2, 2008 due to the fact
that there is a material adverse uncertainty regarding our financial situation.
The delisting of our common stock by The Nasdaq Capital Market may result in the
delisting of our common stock on the OMX Nordic Exchange in Sweden and the
delisting of our common stock on The Nasdaq Capital Market or the OMX Nordic
Exchange would adversely affect the market price and liquidity of our common
stock and warrants, your ability to sell your shares of our common stock, our
ability to raise capital and, could cause our senior secured lender to assert
that there has been a material adverse change in our business and declare an
event of default of our senior secured loan.
 
Our quarterly financial results are likely to fluctuate significantly, which
could have an adverse effect on our stock price.
 
Our quarterly operating results, which are expected to be losses for the
foreseeable future, will be difficult to predict and may fluctuate significantly
from period to period, particularly because we are a relatively small company
with no approved products. The level of our revenues, if any, expenses and our
results of operations at any given time could fluctuate as a result of any of
the following factors:
 

  •   research and development expenses incurred and other operating expenses;  
  •   results of our clinical trials;     •   our ability to obtain regulatory
approval for our product candidates;     •   our ability to achieve milestones
under our strategic relationships on a timely basis or at all;     •   timing of
new product offerings, acquisitions, licenses or other significant events by us
or our competitors;     •   regulatory approvals and legislative changes
affecting the products we may offer or those of our competitors;     •   our
ability to establish and maintain a productive sales force;     •   demand and
pricing of any products we may offer;     •   physician and patient acceptance
of our products;     •   levels of third-party reimbursement for our products;  
  •   interruption in the manufacturing or distribution of our products;     •  
the effect of competing technological and market developments;     •  
litigation involving patents, licenses or other intellectual property
rights; and


S-9



--------------------------------------------------------------------------------



 



 

  •   product failures or product liability lawsuits.

 
Until we obtain regulatory approval for any of our product candidates, we cannot
begin to market or sell them. As a result, it will be difficult for us to
forecast demand for our products with any degree of certainty. It is also
difficult to predict the timing of the achievement of various milestones under
our strategic relationships. In addition, our operating expenses may continue to
increase as we develop product candidates and build commercial capabilities.
Accordingly, we may experience significant quarterly losses. Because of these
factors, our operating results in one or more future quarters may fail to meet
the expectations of securities analysts or investors, which would adversely
affect the value of our common stock and warrants.
 
Future sales of common stock by our existing stockholders may cause our stock
price to fall.
 
The market price of our common stock and warrants could decline as a result of
sales by our existing and future stockholders, including the holders of our
warrants and our senior secured lender, in the market or the perception that
these sales could occur. These sales might also make it more difficult for us to
sell equity securities at a time and price that we deem appropriate.
 
Because we have broad discretion in how we use the proceeds from this offering,
we may use the proceeds in ways in which you disagree.
 
We intend to use the net proceeds to repay indebtedness and for general
corporate purposes. See “Use of Proceeds.” With the exception of the proceeds
that we will use to repay indebtedness, we have not allocated specific amounts
of the net proceeds from this offering for any specific purpose. Accordingly,
our management will have significant flexibility in applying the net proceeds of
this offering. You will be relying on the judgment of our management with regard
to the use of these net proceeds, and you will not have the opportunity, as part
of your investment decision, to assess whether the proceeds are being used
appropriately. It is possible that the net proceeds will be invested in a way
that does not yield a favorable, or any, return for our company. The failure of
our management to use such funds effectively could have a material adverse
effect on our business, financial condition, operating results and cash flow.
 
We have never paid dividends on our common stock, and we do not anticipate
paying any cash dividends in the foreseeable future.
 
We have never paid cash dividends on any of our classes of capital stock to
date, and we intend to retain our future earnings, if any, to fund the
development and growth of our business. In addition, the terms of existing or
any future debt may preclude us from paying these dividends. As a result,
capital appreciation, if any, of our common stock will be your sole source of
gain for the foreseeable future.
 
USE OF PROCEEDS
 
We estimate that the net proceeds we will receive from this offering will be
approximately $2.75 million after deducting the placement agent’s fee and
estimated offering expenses. Investing in our common stock and warrants involves
a high degree of risk and purchasers may lose their entire investment. We plan
to use the net proceeds to repay a portion of our senior secured loan. We expect
to use the remainder of the net proceeds to fund our operations and to make
scheduled monthly payments on our senior secured debt. We believe our existing
cash resources together with the estimated net proceeds from this offering will
be sufficient to meet our projected operating and debt service requirements into
August 2008. We may invest funds that we do not immediately require in
short-term marketable securities.


S-10



--------------------------------------------------------------------------------



 



DESCRIPTION OF THE WARRANTS
 
The material terms and provisions of the warrants being offered pursuant to this
prospectus supplement and the accompanying prospectus are summarized below. This
summary is subject to, and qualified in its entirety by, the terms of the
warrants as set forth in the form of warrant to be filed as exhibits to our
current report on Form 8-K which we will file with the SEC on or about August 1,
2008.
 
The warrants represent the right to purchase up to 2,764,978 shares of common
stock at an initial exercise price equal to $.48 per share. Each warrant may be
exercised at any time and from time to time on or after the six month
anniversary of the date of issuance and through and including August 1, 2013.
 
The warrants are subject to customary, pro rata anti-dilution provisions for
stock splits or recapitalizations. This summary of certain terms and provision
of the warrants are qualified in their entirety by reference to the detailed
provisions of the warrants, the form of which was filed as an exhibit to a
current report on Form 8-K filed on August 1, 2008 that is incorporated herein
by reference.
 
A warrant may be transferred by a holder without our consent upon surrender of
the warrant to us, properly endorsed by the holder executing an assignment in
the form attached to the Warrant.
 
The exercise price and the number of shares of common stock are subject to
adjustment in the event of stock splits, stock dividends on our common stock,
stock combinations or similar events affecting our common stock. In addition, in
the event we consummate any merger, consolidation, sale or other reorganization
event in which our common stock is converted into or exchanged for securities,
cash or other property or we consummate a sale of substantially all of our
assets, then following that event, a sale of substantially all of our assets,
then following that event, the holders of warrants will be entitled to receive
upon exercise of the warrants the land and amount of securities, cash or other
property which the holders would have received if they had exercised their
warrants prior to such reorganization event.


S-11



--------------------------------------------------------------------------------



 



PLAN OF DISTRIBUTION
 
We are offering shares of common stock and warrants through the placement agent.
Subject to the terms and conditions contained in the placement agent agreement,
dated as of August 1, 2008, Rodman & Renshaw, LLC has agreed to act as placement
agent for the sale of shares of our common stock, par value $0.0001 per share,
and warrants to purchase shares of our common stock offered in this prospectus
supplement. The placement agent is not purchasing or selling any shares or
warrants offered by this prospectus supplement and the accompanying prospectus,
but has agreed to use reasonable “best efforts” to arrange for the sale of all
of the shares and warrants offered by this prospectus supplement and the
accompanying prospectus.
 
The placement agent has arranged for the sale to one or more purchasers of the
shares of common stock and warrants offered pursuant to this prospectus
supplement and the accompanying prospectus through direct purchase agreements
between the purchasers and us. In exchange for these placement agent services,
we have agreed to pay the placement agent immediately upon the closing of the
placement (i) a cash fee equal to 7% of the securities offered under this
prospectus supplement and accompanying prospectus and (ii) additional
compensation in the form of warrants to purchase that number of shares which,
equals 5% of the aggregate purchase price paid by each purchaser of the
securities, on the same terms and conditions as the warrants offered pursuant to
this prospectus supplement and accompanying prospectus however, the exercise
price shall be 125% of the public offering price per share, the warrant will not
have antidilution protections or be transferable for six months from the date of
the offering except as permitted by NASD Rule 2710, and the number of shares
underlying the Rodman warrant shall be reduced if necessary to comply with FINRA
rules or regulations.
 
Our obligation to issue and sell securities to the purchasers is subject to the
conditions set forth in the purchase agreements, which may be waived by us in
our discretion. A purchaser’s obligation to purchase securities is subject to
conditions set forth in the purchase agreement as well, which also may be
waived.
 
From time to time, we may issue 2,764,978 shares of our common stock (subject to
adjustment) upon exercise of the warrants. These shares may be sold by the
holders thereof from time to time. The warrants are not listed on any exchange
and an active trading market for the warrants may not develop.
 
A warrant may be transferred by a holder without our consent upon surrender of
the warrant to us, properly endorsed (by the holder executing an assignment in
the form attached to the warrant).
 
We currently anticipate that the sale of 5,529,954 shares of our common stock
and 2,764,978 warrants will be completed on or about August 5, 2008. We estimate
the total expenses of this offering which will be payable by us, excluding the
fees payable to the placement agent, will be approximately $25,000.
 
We have agreed to indemnify the placement agent and purchasers against
liabilities under the Securities Act.
 
The placement agent agreement with Rodman & Renshaw, LLC will be included as an
exhibit to our Current Report on Form 8-K that will be filed with the SEC.
 
In order to facilitate the offering of the securities, the placement agent may
engage in transactions that stabilize, maintain or otherwise affect the market
price of our securities. Any of these activities may maintain the market price
of our securities at a level above that which might otherwise prevail in the
open market. The placement agent is not required to engage in these activities
and if commenced, may end any of these activities at any time. Neither we nor
the placement agent make any representation or prediction as to the effect that
these transactions may have on the market price of our securities. These
transactions may occur on The Nasdaq Capital Market, the OMX Nordic Exchange or
otherwise. Any such transactions will be conducted in compliance with
Regulation M under the Securities Exchange Act of 1934.
 
LEGAL MATTERS
 
The validity of the issuance of the securities offered by this prospectus
supplement have been passed upon for us by Weil, Gotshal & Manges LLP, New York,
New York.


S-12



--------------------------------------------------------------------------------



 



WHERE YOU CAN FIND MORE INFORMATION
 
The documents incorporated by reference into this prospectus supplement are
available from us upon request. We will provide a copy of any and all of the
information that is incorporated by reference in this prospectus, without
charge, upon written or oral request. If you would like to obtain this
information from us, please direct your request, either in writing or by
telephone, to:
 
Investor Relations
EpiCept Corporation
777 Old Saw Mill River Road
Tarrytown, NY 10591
(914) 606-3500
 
We file reports, proxy statements and other information with the SEC. Copies of
our reports, proxy statements and other information may be inspected and copied
at the SEC’s Public Reference Room at 100 F. Street, N.E., Washington, D.C.
20549. Copies of these materials can also be obtained by mail at prescribed
rates from the Public Reference Room of the SEC, 100 F. Street, N.E.,
Washington, D.C. 20549. You may obtain information on the operation of the
Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an
internet site that contains reports, proxy and information statements and other
information regarding EpiCept and other issuers that file electronically with
the SEC. The address of the SEC internet site is www.sec.gov. This information
is also available on our website at www.epicept.com.
 
Reports, proxy statements and other information regarding us may also be
inspected at:
 
The National Association of Securities Dealers
1735 K Street, N.W.
Washington, D.C. 20006
 
We have filed a registration statement on Form S-3 under the Securities Act with
the SEC with respect to the securities to be sold hereunder. This prospectus
supplement and the accompanying prospectus have been filed as part of that
registration statement. This prospectus supplement does not contain all of the
information set forth in the registration statement because certain parts of the
registration statement are omitted in accordance with the rules and regulations
of the SEC. The registration statement is available for inspection and copying
as set forth above.
 
INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE
 
The SEC allows us to “incorporate by reference” into this prospectus supplement
and the accompanying prospectus the information we have filed with the SEC. This
means that we can disclose important information by referring you to those
documents. All documents that EpiCept subsequently files with the SEC pursuant
to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act, prior to the
termination of this offering, will be deemed to be incorporated by reference
into this prospectus supplement and the accompanying prospectus and to be a part
hereof from the date of filing of such documents. Unless expressly incorporated
into this prospectus supplement and the accompanying prospectus, a Current
Report (or portion thereof) furnished, but not filed, on Form 8-K shall not be
incorporated by reference into this prospectus supplement and the accompanying
prospectus. Any statement contained in a document incorporated or deemed to be
incorporated by reference in this prospectus supplement and the accompanying
prospectus shall be deemed to be modified or superseded for purposes of this
prospectus supplement and the accompanying prospectus to the extent that a
statement contained herein or in any other subsequently filed document which
also is or is deemed to be incorporated by reference herein modifies or
supersedes such statement. Any such statement so modified or superseded shall
not be deemed, except as so modified or superseded, to constitute a part of this
prospectus supplement and the accompanying prospectus. We are not, however,
incorporating by reference any documents or portions thereof, whether
specifically listed below or filed in the future, that are not deemed “filed”
with the SEC, including information furnished pursuant to Item 2.02 or 7.01 of
Form 8-K.


S-13



--------------------------------------------------------------------------------



 



 
We incorporate by reference the following documents that we have filed with the
SEC and any filings that we will make with the SEC in the future under
Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act until this offering is
terminated:
 

  •   Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2008;
    •   Annual Report on Form 10-K for the fiscal year ended December 31, 2007;
    •   Definitive Proxy Statement on Schedule 14A dated April 7, 2008 relating
to our annual meeting of stockholders held on May 21, 2008;     •   Additional
Definitive Proxy Soliciting Materials on Schedule 14A dated April 9, 2008,
relating to our annual meeting of stockholders held on May 21, 2008;     •  
Additional Definitive Proxy Soliciting Materials on Schedule 14A dated May 16,
2008, relating to our annual meeting of stockholders held on May 21, 2008;    
•   Current Report on Form 8-K filed January 11, 2008;     •   Current Report on
Form 8-K filed January 30, 2008;     •   Current Report on Form 8-K filed
February 28, 2008;     •   Current Report on Form 8-K filed March 4, 2008;    
•   Current Report on Form 8-K filed March 6, 2008;     •   Current Report on
Form 8-K filed March 7, 2008;     •   Current Report on Form 8-K filed March 20,
2008;     •   Current Report on Form 8-K filed April 3, 2008;     •   Current
Report on Form 8-K filed April 8, 2008;     •   Current Report on Form 8-K filed
April 21, 2008;     •   Current Report on Form 8-K filed May 9, 2007;     •  
Current Report on Form 8-K filed May 15, 2008;     •   Current Report on
Form 8-K filed May 21, 2008;     •   Current Report on Form 8-K filed May 28,
2008;     •   Current Report on Form 8-K filed June 5, 2008;     •   Current
Report on Form 8-K filed June 6, 2008;     •   Current Report on Form 8-K filed
June 23, 2008;     •   Current Report on Form 8-K filed June 25, 2008;     •  
Current Report on Form 8-K filed July 2, 2008;     •   Current Report on
Form 8-K filed July 16, 2008;     •   Current Report on Form 8-K filed July 25,
2008; and     •   Current Report on Form 8-K filed August 1, 2008

 
Copies of these filings are available free of charge by writing to EpiCept
Corporation, 777 Old Saw Mill River Road, Tarrytown, New York 10591, Attention:
Robert W. Cook, Secretary, or by telephoning us at (914) 606-3500.
 
Any statement made in this prospectus supplement and the accompanying prospectus
concerning the contents of any contract, agreement or other document is only a
summary of the actual document. You may obtain a copy of any document summarized
in this prospectus supplement and the accompanying prospectus at no cost by
writing to or telephoning us at the address and telephone number given above.
Each statement regarding a contract, agreement or other document is qualified in
its entirety by reference to the actual document.


S-14



--------------------------------------------------------------------------------



 



PROSPECTUS
 
(EPICEPT LOGO) [y64665y6413700.gif]
 
$50,000,000
 
Common Stock, par value $0.0001 per share
Preferred Stock, par value $0.0001 per share
Debt Securities
Convertible Debt Securities
Warrants
 
 
This prospectus relates solely to the offer and sale, from time to time, of
equity and debt securities of EpiCept Corporation (“EpiCept” or the “Company”)
by us. The securities are being offered on a continuous basis pursuant to
Rule 415 under the Securities Act of 1933, as amended.
 
We may offer the securities from time to time in amounts and on terms as we may
determine, through public or private transactions or through other means
described in the section entitled “Plan of Distribution” beginning on page 15.
 
Each time our securities are offered, we will provide a prospectus supplement
containing more specific information about the particular offering and attach it
to this prospectus. The prospectus supplements may also add, update or change
information contained in this prospectus. This prospectus may not be used to
offer or sell securities without a prospectus supplement which includes a
description of the method and terms of this offering.
 
You should carefully read this prospectus and any accompanying prospectus
supplement, together with the documents we incorporate by reference, before you
invest in our securities.
 
We may offer and sell these securities to or through one or more underwriters,
dealers and agents, or directly to purchasers, on a continuous or delayed basis.
The prospectus supplements will provide the specific terms of the plan of
distribution.
 
Our common stock is dual-listed on The Nasdaq Capital Market and the OMX Nordic
Exchange under the ticker symbol “EPCT.” The last reported sale price of our
common stock on August 31, 2007 was $1.64 per share. We have not yet determined
whether any of the other securities that may be offered by this prospectus will
be listed on any exchange, inter-dealer quotation system or over-the-counter
system. If we decide to seek a listing for any of our other securities, that
will be disclosed in a prospectus supplement.
 
 
Investing in our securities involves risks. See “Risk Factors” beginning on
page 2 to read about factors you should consider before buying our securities.
 
 
Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of these securities or determined if this
prospectus is truthful or complete. Any representation to the contrary is a
criminal offense.
 
The date of this prospectus is September 18, 2007.





--------------------------------------------------------------------------------



 



You should rely only on the information contained or incorporated by reference
in this prospectus. We have not authorized anyone to provide you with different
or additional information. We are not making an offer of these securities in any
state where the offer is not permitted. You should not assume that the
information provided by this prospectus is accurate as of any date other than
the date on the front of this prospectus. Our business, financial condition,
results of operations and prospects may have changed since then.
 
TABLE OF CONTENTS
 

         
ABOUT THIS PROSPECTUS
    i  
SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS
    ii  
ABOUT EPICEPT
    1  
RISK FACTORS
    2  
USE OF PROCEEDS
    2  
RATIO OF EARNINGS TO FIXED CHARGES
    2  
SECURITIES WE MAY OFFER
    2  
DESCRIPTION OF CAPITAL STOCK
    3  
DESCRIPTION OF DEBT SECURITIES THAT WE MAY OFFER
    7  
DESCRIPTION OF WARRANTS
    13  
DESCRIPTION OF UNITS
    14  
PLAN OF DISTRIBUTION
    15  
LEGAL MATTERS
    17  
EXPERTS
    17  
WHERE YOU CAN FIND MORE INFORMATION
    17  
INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE
    18  


 
ABOUT THIS PROSPECTUS
 
This prospectus is part of a registration statement on Form S-3 that we filed
with the Securities and Exchange Commission (the “Commission”) using a “shelf”
registration process. Under this shelf registration process, we may, from time
to time, offer and/or sell the securities referenced herein in one or more
offerings. Each time our securities are offered, we will provide a prospectus
supplement and attach it to this prospectus. The prospectus supplement will
contain more specific information about the offering. The prospectus supplement
may also add, update or change information contained in this prospectus. Any
statement that we make in this prospectus will be modified or superseded by any
inconsistent statement made by us in a prospectus supplement. You should read
both this prospectus and any accompanying prospectus supplement together with
the additional information described under the heading “Incorporation of Certain
Documents by Reference.”
 
You should rely only on the information contained in this prospectus, any
applicable prospectus supplement and those documents incorporated by reference
herein. We have not authorized anyone to provide you with information different
from that contained in this prospectus or any prospectus supplement or
incorporated herein or herein by reference. This prospectus may only be used
where it is legal to sell these securities. This prospectus is not an offer to
sell, or a solicitation of an offer to buy, in any state where the offer or sale
is prohibited. The information in this prospectus, any prospectus supplement or
any document incorporated herein or therein by reference is accurate as of the
date contained on the cover of such documents. Neither the delivery of this
prospectus or any prospectus supplement, nor any sale made under this prospectus
or any prospectus supplement will, under any circumstances, imply that the
information in this prospectus or any prospectus supplement is correct as of any
date after the date of this prospectus or any such prospectus supplement.


i



--------------------------------------------------------------------------------



 



 
SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS
 
This prospectus and the registration statement of which it forms a part, any
prospectus supplement and the documents incorporated by reference into these
documents contain forward-looking statements within the meaning of Section 27A
of the Securities Act and Section 21E of the Securities Exchange Act of 1934. We
use words such as “anticipates,” “believes,” “plans,” “expects,” “future,”
“intends,” “will,” “foresee” and similar expressions to identify these
forward-looking statements. In addition, from time to time we or our
representatives have made or may make forward-looking statements orally or in
writing. Furthermore, such forward-looking statements may be included in various
filings that we make with the SEC, or press releases or oral statements made by
or with the approval of one of our authorized executive officers. These
forward-looking statements are subject to certain known and unknown risks and
uncertainties, as well as assumptions, that could cause actual results to differ
materially from those reflected in these forward-looking statements. Factors
that might cause actual results to differ include, but are not limited to, those
discussed in the section entitled “Risk Factors” beginning on page 2 of this
prospectus. Readers are cautioned not to place undue reliance on any
forward-looking statements contained herein, which reflect management’s opinions
only as of the date hereof. Except as required by law, EpiCept undertakes no
obligation to revise or publicly release the results of any revision to any
forward-looking statements. You are advised, however, to consult any additional
disclosures we make in our reports to the SEC on Forms 10-K, 10-Q and 8-K. All
subsequent written and oral forward-looking statements attributable to us or
persons acting on our behalf are expressly qualified in their entirety by the
cautionary statements contained in this prospectus.


ii



--------------------------------------------------------------------------------



 



 
ABOUT EPICEPT
 
This summary description of us and our business highlights selected information
about us contained elsewhere in this prospectus or incorporated herein by
reference. This summary may not contain all of the information about us that you
should consider before buying securities in this offering. You should carefully
read this entire prospectus, any applicable prospectus supplement, including
each of the documents incorporated herein or therein by reference, before making
an investment decision. As used herein, “EpiCept” “we,” “us,” and “our” refer to
EpiCept Corporation and its subsidiaries.
 
We are a specialty pharmaceutical company focused on the development of
pharmaceutical products for the treatment of cancer and pain. Our lead oncology
product candidate is Ceplene, which had been submitted for European registration
as remission maintenance therapy in the treatment of acute myeloid leukemia, or
AML, specifically for patients who are in their first complete remission (CR-1).
Two other oncology compounds are in development, one of which has commenced a
Phase II clinical trial and the second of which entered clinical development in
late 2006. Our mid-to-late stage pain product candidates are: EpiCept NP-1, a
prescription topical analgesic cream designed to provide effective long-term
relief of peripheral neuropathies; LidoPAIN SP, a sterile prescription analgesic
patch designed to provide sustained topical delivery of lidocaine to a
post-surgical or post-traumatic sutured wound while also providing a sterile
protective covering for the wound; and LidoPAIN BP, a prescription analgesic
non-sterile patch designed to provide sustained topical delivery of lidocaine
for the treatment of acute or recurrent lower back pain. Our portfolio of pain
management and oncology product candidates allows us to be less reliant on the
success of any single product candidate.
 
None of our product candidates has been approved by the U.S. Food and Drug
Administration (“FDA”) or any comparable agency in another country and we have
yet to generate product revenues from any of our product candidates in
development.
 
Our executive offices are located at 777 Old Saw Mill River Road, Tarrytown, NY
10591, our telephone number at that location is (914) 606-3500, and our website
can be accessed at www.epicept.com. Information contained in our website does
not constitute part of this prospectus.


1



--------------------------------------------------------------------------------



 



 
RISK FACTORS
 
Investment in our securities involves a high degree of risk. You should
carefully consider the specific risks described under the heading “Risk Factors”
in the applicable prospectus supplement and under the caption “Risk Factors” in
any of our filings with the SEC pursuant to Sections 13(a), 14 or 15(d) of the
Securities and Exchange Act of 1934, as amended, or the Exchange Act, which are
incorporated herein by reference, before making an investment decision. Each of
the risks described in these headings could adversely affect our business,
financial condition, results of operations and prospects, and could result in a
complete loss of your investment. For more information, see “Where You Can Find
More Information” and “Incorporation of Certain Documents By Reference.” Risks
related to specific securities will be described in the applicable prospectus
supplement relating to those securities.
 
USE OF PROCEEDS
 
Unless we state otherwise in the applicable prospectus supplement accompanying
this prospectus, we expect to add substantially all of the net proceeds of the
sale of securities by us to our general funds for general corporate purposes,
including capital expenditures, working capital, the repayment or reduction of
long-term and short-term debt, and acquisitions of businesses, products, product
rights or technologies. We may invest funds that we do not immediately require
in short-term marketable securities.
 
RATIO OF EARNINGS TO FIXED CHARGES
 
The following table contains our consolidated ratio of earnings to fixed charges
for the periods indicated. You should read these ratios in connection with our
consolidated financial statements, including the notes to those statements,
incorporated by reference in this prospectus.
 

                                                                               
    For the Six
      For the Year Ended December 31,     Months Ended
      2002     2003     2004     2005     2006     June 30, 2007    
Ratio of earnings to fixed charges(1)
    N/A       N/A       N/A       N/A       N/A       N/A  
Deficiency of earnings available
to cover fixed charges
(in thousands)(2)
  $ (9,877 )   $ (10,035 )   $ (7,883 )   $ (7,499 )   $ (65,453 )   $ (14,714 )


 

 

(1) In each of the periods presented, we incurred a net loss. Thus, our earnings
were insufficient to cover our fixed charges.   (2) The deficiency of earnings
is equivalent to net loss before income tax expense/benefit.

 
SECURITIES WE MAY OFFER
 
We may, from time to time offer under this prospectus, separately or together:
 

  •   common stock     •   preferred stock     •   senior, subordinated or
convertible debt securities     •   warrants to purchase equity securities; and
    •   units

 
The aggregate initial offering price of the offered securities will not exceed
$50,000,000.


2



--------------------------------------------------------------------------------



 



 
DESCRIPTION OF CAPITAL STOCK
 
General
 
Our restated certificate of incorporation authorizes 75,000,000 shares of common
stock, $0.0001 par value, and 5,000,000 shares of undesignated preferred stock,
$0.0001 par value. The foregoing and the following description of capital stock
give effect to the restated certificate of incorporation and by the provisions
of the applicable Delaware law.
 
Common Stock
 
As of August 14, 2007, EpiCept had 37,544,993 shares of common stock outstanding
that were held of record by approximately 95 stockholders.
 
The holders of common stock are entitled to one vote per share on all matters to
be voted upon by the stockholders. Subject to preferences that may be applicable
to any outstanding preferred stock, the holders of common stock are entitled to
receive ratably any dividends that may be declared from time to time by the
board of directors out of funds legally available for that purpose. In the event
of EpiCept’s liquidation, dissolution or winding up, the holders of common stock
are entitled to share ratably in all assets remaining after payment of
liabilities, subject to prior distribution rights of preferred stock then
outstanding. The common stock has no preemptive or conversion rights or other
subscription rights. There are no redemption or sinking fund provisions
applicable to the common stock.
 
Preferred Stock
 
Our board of directors has the authority, without action by its stockholders, to
designate and issue up to 5,000,000 shares of preferred stock in one or more
series. The board of directors may also designate the rights, preferences and
privileges of each series of preferred stock; any or all of which may be greater
than the rights of the common stock. It is not possible to state the actual
effect of the issuance of any shares of preferred stock upon the rights of
holders of the common stock until the board of directors determines the specific
rights of the holders of the preferred stock. However, these effects might
include:
 

  •   restricting dividends on the common stock;     •   diluting the voting
power of the common stock;     •   impairing the liquidation rights of the
common stock; and     •   delaying or preventing a change in control of our
company without further action by the stockholders.

 
Whenever preferred stock is to be sold pursuant to this prospectus, we will file
a prospectus supplement relating to that sale which will specify:
 

  •   the number of shares in the series of preferred stock;     •   the
designation for the series of preferred stock by number, letter or title that
will distinguish the series from any other series of preferred stock;     •  
the dividend rate, if any, and whether dividends on that series of preferred
stock will be cumulative, noncumulative or partially cumulative;     •   the
voting rights of that series of preferred stock, if any;     •   any conversion
provisions applicable to that series of preferred stock;     •   any redemption
or sinking fund provisions applicable to that series of preferred stock;     •  
the liquidation preference per share of that series of preferred stock; and    
•   the terms of any other preferences or rights, if any, applicable to that
series of preferred stock.


3



--------------------------------------------------------------------------------



 



 
Warrants
 
As of August 14, 2007, the following warrants were outstanding:
 

  •   Upon the closing of the merger with Maxim Pharmaceuticals, Inc. on
January 4, 2006, we issued warrants to purchase approximately 0.3 million shares
at an exercise price range of $13.48 – $37.75 per share of our common stock in
exchange for Maxim’s warrants.     •   On February 9, 2006, we raised
$11.6 million gross proceeds through a private placement of common stock and
common stock purchase warrants. Five year common stock purchase warrants were
issued to the investors granting them the right to purchase approximately
1 million shares of our common stock at a price of $4.00 per share.     •   On
August 30, 2006, we entered into a senior secured term loan in the amount of
$10.0 million with Hercules Technology Growth Capital. Inc. Five year common
stock purchase warrants were issued to Hercules granting them the right to
purchase 0.5 million shares of our common stock at an exercise price of $2.65
per share. As a result of certain anti-dilution adjustments resulting from a
financing consummated by us on December 21, 2006 and an amendment entered into
on January 26, 2007, the terms of the warrants issued to Hercules Technology
Growth Capital, Inc. were adjusted to grant Hercules the right to purchase an
aggregate of 0.9 million shares of our common stock at an exercise price of
$1.46 per share.     •   On December 21, 2006, we raised approximately
$10.0 million gross proceeds through a private placement of common stock and
common stock purchase warrants. Five year common stock purchase warrants were
issued to the investors granting them the right to purchase approximately
3.9 million shares of our common stock at a price of $1.47 per share.     •   On
June 28, 2007, we raised approximately $10.0 million gross proceeds through a
private placement of common stock and common stock purchase warrants. Five year
common stock purchase warrants were issued to the investors granting them the
right to purchase approximately 2.6 million shares of our common stock at an
exercise price of $2.93 per share.     •   On August 1, 2007, we issued five
year common stock purchase warrants to Epitome Analgesics Inc. granting them the
right to purchase approximately 0.3 million shares of our common stock at a
price of $1.96 per share.

 
Registration Rights
 
In consideration for the termination of an existing registration rights
agreement and in anticipation of the merger with Maxim, we entered into a
registration rights agreement pursuant to which TVM III Limited Partnership, TVM
IV GmbH & Co. KG, Private Equity Direct Finance, The Merlin Biosciences
Fund L.P., The Merlin Biosciences Fund GbR, the Sanders Investors and Mr. John
V. Talley were granted registration rights with respect to their shares of
common stock following the completion of the merger with Maxim. These
registration rights include customary demand and piggyback registration rights.
There are a total of 4,578,151 shares of common stock that are subject to these
registration rights.
 
In connection with the each of the private placements conducted on February 9,
2006, August 30, 2006, December 21, 2006 and June 28, 2007, we entered into
customary registration rights agreements granting the holders of common stock
purchase warrants representing an aggregate of 7,882,269 shares of common stock
the right to require us to register the common stock issuable upon exercise of
their warrants. The shares underlying the warrants sold in February 2006, August
2006, December 2006 and June 2007 were already registered with the SEC. We are
also required to file a registration statement for the common stock issuable to
Cornell Capital Partners pursuant to the SEDA on or prior to the first sale of
common stock thereunder to Cornell Capital Partners.


4



--------------------------------------------------------------------------------



 



Anti-Takeover Provisions
 
Provisions of Delaware law and the restated certificate of incorporation and
amended bylaws to be in effect upon the closing of the merger could make the
acquisition of EpiCept through a tender offer, a proxy contest or other means
more difficult and could make the removal of incumbent officers and directors
more difficult. We expect these provisions to discourage coercive takeover
practices and inadequate takeover bids and to encourage persons seeking to
acquire control of us to first negotiate with our board of directors. We believe
that the benefits provided its ability to negotiate with the proponent of an
unfriendly or unsolicited proposal outweigh the disadvantages of discouraging
these proposals. EpiCept believes the negotiation of an unfriendly or
unsolicited proposal could result in an improvement of its terms.
 
Effects of Some Provisions of Delaware Law.  Upon the closing of the merger, we
will be subject to Section 203 of the Delaware General Corporation Law, an
anti-takeover law. In general, Section 203 prohibits a publicly held Delaware
corporation from engaging in a “business combination” with an “interested
stockholder” for a period of three years following the date the person became an
interested stockholder, unless:
 

  •   prior to the date of the transaction, the board of directors of the
corporation approved either the business combination or the transaction which
resulted in the stockholder becoming an interested stockholder;     •   the
stockholder owned at least 85% of the voting stock of the corporation
outstanding at the time the transaction commenced, excluding for purposes of
determining the number of shares outstanding (a) shares owned by persons who are
directors and also officers, and (b) shares owned by employee stock plans in
which employee participants do not have the right to determine confidentially
whether shares held subject to the plan will be tendered in a tender or exchange
offer; or     •   on or subsequent to the date of the transaction, the business
combination is approved by the board and authorized at an annual or special
meeting of stockholders, and not by written consent, by the affirmative vote of
at least 66% of the outstanding voting stock which is not owned by the
interested stockholder.

 
Generally, a “business combination” for these purposes includes a merger, asset
or stock sale, or other transaction resulting in a financial benefit to the
interested stockholder. An “interested stockholder” for these purposes is a
person who, together with affiliates and associates, owns or, within three years
prior to the determination of interested stockholder status, did own 15% or more
of a corporation’s outstanding voting securities, we expect the existence of
this provision to have an anti-takeover effect with respect to transactions its
board of directors does not approve in advance. We also anticipate that
Section 203 may also discourage attempts that might result in a premium over the
market price for the shares of common stock held by stockholders.
 
Anti-Takeover Effects of Provisions of the Charter Documents.  Our restated
certificate of incorporation provides for our board of directors to be divided
into three classes serving staggered terms. Approximately one-third of the board
of directors will be elected each year. The provision for a classified board
could prevent a party who acquires control of a majority of the outstanding
voting stock from obtaining control of the board of directors until the second
annual stockholders meeting following the date the acquiring party obtains the
controlling stock interest. The classified board provision could discourage a
potential acquirer from making a tender offer or otherwise attempting to obtain
control of us and could increase the likelihood that incumbent directors will
retain their positions. Our restated certificate of incorporation to be in
effect upon the closing of the merger also provides that directors may be
removed with cause by the affirmative vote of the holders of 75% of the
outstanding shares of common stock.
 
Our amended and restated bylaws establish an advance notice procedure for
stockholder proposals to be brought before an annual meeting of our
stockholders, including proposed nominations of persons for election to the
board of directors. At an annual meeting, stockholders may only consider
proposals or nominations specified in the notice of meeting or brought before
the meeting by or at the direction of the board of directors. Stockholders may
also consider a proposal or nomination by a person who was a stockholder of


5



--------------------------------------------------------------------------------



 



record on the record date for the meeting, who is entitled to vote at the
meeting and who has given to our secretary timely written notice, in proper
form, of his or her intention to bring that business before the meeting. Our
amended bylaws do not give the board of directors the power to approve or
disapprove stockholder nominations of candidates or proposals regarding other
business to be conducted at a special or annual meeting of the stockholders.
However, the amended and restated bylaws may have the effect of precluding the
conduct of business at a meeting if the proper procedures are not followed.
These provisions may also discourage or deter a potential acquirer from
conducting a solicitation of proxies to elect the acquirer’s own slate of
directors or otherwise attempting to obtain control of us.
 
Under Delaware law, a special meeting of stockholders may be called by the board
of directors or by any other person authorized to do so in the amended and
restated certificate of incorporation or the amended and restated bylaws. The
amended and restated bylaws authorize a majority of our board of directors, the
chairman of the board or the chief executive officer to call a special meeting
of stockholders. Because our stockholders do not have the right to call a
special meeting, a stockholder could not force stockholder consideration of a
proposal over the opposition of the board of directors by calling a special
meeting of stockholders prior to such time as a majority of the board of
directors believed or the chief executive officer believed the matter should be
considered or until the next annual meeting provided that the requestor met the
notice requirements. The restriction on the ability of stockholders to call a
special meeting means that a proposal to replace the board also could be delayed
until the next annual meeting.
 
Delaware law provides that stockholders may execute an action by written consent
in lieu of a stockholder meeting. However, Delaware law also allows us to
eliminate stockholder actions by written consent. Elimination of written
consents of stockholders may lengthen the amount of time required to take
stockholder actions since actions by written consent are not subject to the
minimum notice requirement of a stockholder’s meeting. However, we believe that
the elimination of stockholders’ written consents may deter hostile takeover
attempts. Without the availability of stockholders’ actions by written consent,
a holder controlling a majority of our capital stock would not be able to amend
its bylaws or remove directors without holding a stockholders meeting. The
holder would have to obtain the consent of a majority of the board of directors,
the chairman of the board or the chief executive officer to call a stockholders
meeting and satisfy the notice periods determined by the board of directors. The
restated certificate of incorporation provides that stockholders may not act by
written consent.
 
Transfer Agent and Registrar
 
The transfer agent and registrar for our common stock is American Stock Transfer
and Trust Company, located at 59 Maiden Lane, Plaza Level, New York, NY 10038.


6



--------------------------------------------------------------------------------



 



 
DESCRIPTION OF DEBT SECURITIES THAT WE MAY OFFER
 
The following summary of the terms of the debt securities describes general
terms that apply to the debt securities. The debt securities offered pursuant to
this prospectus will be unsecured obligations and will be either senior debt,
subordinated debt and/or convertible debt. The particular terms of any debt
securities will be described more specifically in each prospectus supplement
relating to those debt securities. Where any provision in an accompanying
prospectus supplement is inconsistent with any provision in this summary, the
prospectus supplement will control.
 
Debt securities will be issued under an indenture. We summarize the indenture
below. Where we make no distinction in our summary between senior debt
securities and subordinated debt securities the applicable information refers to
any debt securities and the indenture. Since this is only a summary, it does not
contain all of the information that may be important to you. A form of indenture
relating to debt securities, along with a form of debt securities are exhibits
to the registration statement of which this prospectus is a part. The form of
executed indenture will be incorporated by reference from a current report on
Form 8-K. We encourage you to read those documents, including the executed
indenture because the executed indenture, and not this summary, will govern your
rights as a holder of debt securities.
 
General
 
The indenture will not limit the aggregate principal amount of debt securities
we may issue and will provide that we may issue debt securities thereunder from
time to time in one or more series. The indenture will not limit the amount of
other indebtedness or debt securities, other than certain secured indebtedness
as described below, which we or our subsidiaries may issue. Under the indenture,
the terms of the debt securities of any series may differ and we, without the
consent of the holders of the debt securities of any series, may reopen a
previous series of debt securities and issue additional debt securities of the
series or establish additional terms of the series.
 
Unless otherwise provided in a prospectus supplement, any senior debt securities
will be our unsecured obligations and will rank equally with all of our other
unsecured and senior indebtedness, and the subordinated debt securities will be
unsecured obligations of ours and, as set forth below under “— Subordinated Debt
Securities,” will be subordinated in right of payment to all of our senior
indebtedness.
 
Because many of our assets are held in subsidiaries established in connection
with financing transactions, our rights and the rights of our creditors
(including the holders of debt securities) and shareholders to participate in
any distribution of assets of any subsidiary upon the subsidiary’s liquidation
or reorganization or otherwise would be subject to the prior claims of the
subsidiary’s creditors, except to the extent that we may be a creditor with
recognized claims against the subsidiary.
 
You should refer to the prospectus supplement that accompanies this prospectus
for a description of the specific series of debt securities we are offering by
that prospectus supplement. The terms may include:
 

  •   the title and specific designation of the debt securities, including
whether they are senior debt securities or subordinated debt securities, and if
subordinated, the degree to which the subordinated debt securities will be
senior or subordinated to our indebtedness in right of payment;     •   any
limit on the aggregate principal amount of the debt securities or the series of
which they are a part;     •   whether the debt securities are to be issuable as
registered securities, as bearer securities or alternatively as bearer
securities and registered securities, and if as bearer securities, whether
interest on any portion of a bearer security in global form will be paid to any
clearing organizations;     •   the currency or currencies, or composite
currencies, in which the debt securities will be denominated and in which we
will make payments on the debt securities;     •   the date or dates on which we
must pay principal;


7



--------------------------------------------------------------------------------



 



 

  •   the rate or rates at which the debt securities will bear interest or the
manner in which interest will be determined, if any interest is payable;     •  
the date or dates from which any interest will accrue, the date or dates on
which we must pay interest and the record date for determining who is entitled
to any interest payment;     •   the place or places where we must pay the debt
securities and where any debt securities issued in registered form may be sent
for transfer or exchange;     •   the terms and conditions on which we may, or
may be required to, redeem the debt securities;     •   the terms and conditions
of any sinking fund;     •   the terms and conditions of modifications,
amendments and waivers of any terms of the debt securities;     •   if other
than denominations of $1,000, the denominations in which we may issue the debt
securities;     •   the amount we will pay if the maturity of the debt
securities is accelerated;     •   whether we will issue the debt securities in
the form of one or more global securities and, if so, the identity of the
depositary for the global security or securities;     •   events of default or
covenants (including relating to merger, consolidations and sales of assets)
that apply to the debt securities;     •   whether the debt securities will be
defeasible; and     •   any other terms of the debt securities and any other
deletions from or modifications or additions to the indenture in respect of the
debt securities, including those relating to the subordination of any debt
securities.

 
Unless the applicable prospectus supplement specifies otherwise, the debt
securities will not be listed on any securities exchange.
 
Unless the applicable prospectus supplement specifies otherwise, we will issue
the debt securities in fully registered form without coupons. If we issue debt
securities of any series in bearer form, the applicable prospectus supplement
will describe the special restrictions and considerations, including special
offering restrictions and special federal income tax considerations, applicable
to those debt securities and to payment on and transfer and exchange of those
debt securities. Debt securities issued in bearer form will be transferable by
delivery.
 
Unless otherwise stated in the prospectus supplement, we will pay principal,
premium, interest and additional amounts, if any, on the debt securities at the
office or agency we maintain for that purpose (initially the corporate trust
office of the trustee). We may pay interest on debt securities issued in
registered form by check mailed to the address of the persons entitled to the
payments or we may pay by transfer to their U.S. bank accounts. Interest on debt
securities issued in registered form will be payable on any interest payment
date to the registered owners of the debt securities at the close of business on
the regular record date for the interest payment. We will name in the prospectus
supplement all paying agents we initially designate for the debt securities. We
may designate additional paying agents, rescind the designation of any paying
agent or approve a change in the office through which any paying agent acts, but
we must maintain a paying agent in each place where payments on the debt
securities are payable.
 
Unless otherwise stated in the prospectus supplement, the debt securities may be
presented for transfer (duly endorsed or accompanied by a written instrument of
transfer, if we or the security registrar so requires) or exchanged for other
debt securities of the same series (containing identical terms and provisions,
in any authorized denominations, and in the same aggregate principal amount) at
the office or agency we maintain for that purpose (initially the corporate trust
office of the trustee). There will be no service charge for any


8



--------------------------------------------------------------------------------



 



transfer or exchange, but we may require payment sufficient to cover any tax or
other governmental charge or expenses payable in connection with the transfer or
exchange. We will not be required to:
 

  •   issue, register the transfer of, or exchange, debt securities during a
period beginning at the opening of business 15 days before the day of mailing of
a notice of redemption of any such debt securities and ending at the close of
business on the day of such mailing or     •   register the transfer of or
exchange any debt security selected for redemption in whole or in part, except
the unredeemed portion of any debt security being redeemed in part.

 
We shall appoint the trustee as security registrar. Any transfer agent (in
addition to the security registrar) we initially designate for any debt
securities will be named in the related prospectus supplement. We may designate
additional transfer agents, rescind the designation of any transfer agent or
approve a change in the office through which any transfer agent acts, but we
must maintain a transfer agent in each place where any payments on the debt
securities are payable.
 
Unless otherwise stated in the prospectus supplement, we will issue the debt
securities only in fully registered form, without coupons, in minimum
denominations of $1,000 and integral multiples of $1,000. The debt securities
may be represented in whole or in part by one or more global debt securities.
Each global security will be registered in the name of a depositary or its
nominee and the global security will bear a legend regarding the restrictions on
exchanges and registration of transfer. Interests in a global security will be
shown on records maintained by the depositary and its participants, and
transfers of those interests will be made as described below. Provisions
relating to the use of global securities are more fully described below in the
section entitled “Use of Global Securities.”
 
We may issue the debt securities as original issue discount securities (bearing
no interest or bearing interest at a rate which at the time of issuance is below
market rates) to be sold at a substantial discount below their principal amount.
We will describe certain special U.S. federal income tax and other
considerations applicable to any debt securities that are issued as original
issue discount securities in the applicable prospectus supplement.
 
If the purchase price of any debt securities is payable in one or more foreign
currencies or currency units, or if any debt securities are denominated in one
or more foreign currencies or currency units, or if any payments on the debt
securities are payable in one or more foreign currencies or currency units, we
will describe the restrictions, elections, certain U.S. federal income tax
considerations, specific terms and other information about the debt securities
and the foreign currency or currency units in the prospectus supplement.
 
We will comply with Section 14(e) under the Exchange Act, and any other tender
offer rules under the Exchange Act that may then be applicable, in connection
with any obligation to purchase debt securities at the option of the holders.
Any such obligation applicable to a series of debt securities will be described
in the related prospectus supplement.
 
Subordinated Debt Securities
 
Unless otherwise provided in the applicable prospectus supplement, the following
provisions will apply for subordinated debt securities.
 
Before we pay the principal of, premium, if any, and interest on, the
subordinated debt securities, we must be current and not in default on payment
in full of all of our senior indebtedness. Senior indebtedness includes all of
our indebtedness as described below, except for:
 

  •   obligations issued or assumed as the deferred purchase price of property;
    •   conditional sale obligations;     •   obligations arising under any
title retention agreements;     •   indebtedness relating to the applicable
subordinated debt securities;     •   indebtedness owed to one of our
subsidiaries; and


9



--------------------------------------------------------------------------------



 



 

  •   indebtedness that, by its terms, is subordinate in right of payment to or
equal with the applicable subordinated debt securities.

 
Generally indebtedness means:
 

  •   the principal of, premium, if any, and interest on indebtedness for money
borrowed;     •   the principal of, premium, if any, and interest on
indebtedness evidenced by notes, debentures, bonds or other similar instruments;
    •   capitalized lease obligations;     •   obligations issued or assumed as
the deferred purchase price of property, all conditional sale obligations and
all obligations arising under any title retention agreements;     •  
obligations for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction (other than obligations with
respect to certain letters of credit securing obligations entered into in the
ordinary course of business);     •   obligations of the type referred to in the
bullet points above assumed for another party and dividends of another party for
the payment of which, in either case, one is responsible or liable as obligor,
guarantor or otherwise; and     •   obligations assumed of the types referred to
in the bullet points above for another party secured by any lien on any of one’s
property or assets.

 
Indebtedness does not include amounts owed pursuant to trade accounts arising in
the ordinary course of business.
 
Generally, we may not pay the principal of, premium, if any, or interest on the
subordinated debt securities if, at the time of payment (or immediately after
giving effect to such payment):
 

  •   there exists under any senior indebtedness, or any agreement under which
any senior indebtedness is issued, any default, which default results in the
full amount of the senior indebtedness being declared due and payable; or    
•   the trustee has received written notice from a holder of senior indebtedness
stating that there exists under the senior indebtedness, or any agreement under
which the senior indebtedness is issued, a default, which default permits the
holders of the senior indebtedness to declare the full amount of the senior
indebtedness due and payable,

 
unless, among other things, in either case:
 

  •   the default has been cured or waived; or     •   full payment of amounts
then due for principal and interest and of all other obligations then due on all
senior indebtedness has been made or duly provided for under the terms of any
instrument governing senior indebtedness.

 
Limited subordination periods apply in the event of non-payment defaults
relating to senior indebtedness in situations where there has not been an
acceleration of senior indebtedness.
 
A failure to make any payment on the subordinated debt securities as a result of
the foregoing provisions will not affect our obligations to the holders of the
subordinated debt securities to pay the principal of, premium, if any, and
interest on the subordinated debt securities as and when such payment
obligations become due.
 
The holders of senior indebtedness will be entitled to receive payment in full
of all amounts due or to become due on senior indebtedness, or provisions will
be made for such payment, before the holders of the subordinated debt securities
are entitled to receive any payment or distribution of any kind relating to the


10



--------------------------------------------------------------------------------



 



subordinated debt securities or on account of any purchase or other acquisition
of the subordinated debt securities by us or any of our subsidiaries, in the
event of:
 

  •   insolvency or bankruptcy case or proceeding, or any receivership,
liquidation, reorganization or other similar case, relating to us or our assets;
    •   any liquidation, dissolution or other winding up of Emeritus, whether
voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or     •   any assignment for the benefit of our creditors or any
other marshalling of our assets and liabilities.

 
In addition, the rights of the holders of the subordinated debt securities will
be subrogated to the rights of the holders of senior indebtedness to receive
payments and distributions of cash, property and securities applicable to the
senior indebtedness until the principal of, premium, if any, and interest on the
subordinated debt securities are paid in full.
 
Because of these subordination provisions, our creditors who hold senior
indebtedness or other unsubordinated indebtedness may recover a greater
percentage of the debt owed to them than the holders of the subordinated debt
securities.
 
The indenture will not limit the aggregate amount of senior indebtedness that we
may issue. If this prospectus is being delivered in connection with the offering
of a series of subordinated debt securities, the accompanying prospectus
supplement or the information incorporated in this prospectus by reference will
set forth the approximate amount of senior debt outstanding as of a recent date.
 
Convertible Debt Securities
 
We will set forth in the prospectus supplement the terms on which a series of
senior or subordinated debt securities may be convertible or exchangeable for
our common, preferred or other capital stock, including the conversion or
exchange rate, as applicable, or how it will be calculated, and the applicable
conversion or exchange period. We will include provisions as to whether the
conversion or exchange is mandatory, at the option of the holder or at our
option. We may include provisions pursuant to which the number of our securities
or the securities of a third-party that the holders of the series of debt
securities receive upon conversion or exchange would, under the circumstances
described in those provisions, be subject to adjustment, or pursuant to which
those holders would, under those circumstances, receive cash, securities or
other property upon conversion or exchange, for example in the event of our
merger or consolidation with another entity.
 
Use of Global Securities
 
The debt securities of any series may be issued in whole or in part in the form
of one or more global debt securities that will be deposited with a depositary
or its nominee identified in the series prospectus supplement.
 
The specific terms of the depositary arrangement covering debt securities will
be described in the prospectus supplement relating to that series. We anticipate
that the following provisions or similar provisions will apply to depositary
arrangements relating to debt securities, although to the extent the terms of
any arrangement differs from those described in this section, the terms of the
arrangement shall supersede those in this section. In this section, the term
debt securities will refer to both senior, subordinated and convertible debt
securities.
 
Upon the issuance of a global security, the depositary for the global security
or its nominee will credit, to accounts in its book-entry registration and
transfer system, the principal amounts of the debt securities represented by the
global security. These accounts will be designated by the underwriters or agents
with respect to such debt securities or by us if such debt securities are
offered and sold directly by us. Only institutions that have accounts with the
depositary or its nominee, and persons who hold beneficial interests through
those participants, may own beneficial interests in a global security. Ownership
of beneficial interests in a global security will be shown only on, and the
transfer of those ownership interests will be effected only


11



--------------------------------------------------------------------------------



 



through, records maintained by the depositary, its nominee or any such
participants. The laws of some states require that certain purchasers of
securities take physical delivery of such securities in definitive form. These
laws may prevent you from transferring your beneficial interest in a global
security.
 
As long as the depositary or its nominee is the registered owner of a global
security, the depositary or nominee will be considered the sole owner or holder
of the debt securities represented by the global security. Except as described
below, owners of beneficial interests in a global security will not be entitled
to have debt securities registered in their names and will not be entitled to
receive physical delivery of the debt securities in definitive form.
 
We will make all payments of principal of, any premium and interest on, and any
additional amounts with respect to, debt securities issued as global securities
to the depositary or its nominee. Neither we nor the trustee, any paying agent
or the security registrar assumes any responsibility or liability for any aspect
of the depositary’s or any participant’s records relating to, or for payments
made on account of, beneficial interests in a global security.
 
We expect that the depositary for a series of debt securities or its nominee,
upon receipt of any payment with respect to such debt securities, will credit
immediately participants’ accounts with payments in amounts proportionate to
their respective beneficial interest in the principal amount of the global
security for such debt securities as shown on the records of such depositary or
its nominee. We also expect that payments by participants to owners of
beneficial interests in such global security held through such participants will
be governed by standing instructions and customary practices, as is now the case
with securities held for the accounts of customers registered in “street name,”
and will be the responsibility of such participants.
 
The indenture provides that if:
 

  •   the depositary notifies us that it is unwilling or unable to continue as
depositary for a series of debt securities, or if the depositary is no longer
legally qualified to serve in that capacity, and we have not appointed a
successor depositary within 90 days of written notice,     •   we determine that
a series of debt securities will no longer be represented by global securities
and we execute and deliver an order to that effect to the trustee, or     •   an
event of default with respect to a series of debt securities occurs and
continues,

 
the global securities for that series will be exchanged for registered debt
securities in definitive form. The definitive debt securities will be registered
in the name or names the depositary instructs the trustee. We expect that these
instructions may be based upon directions the depositary receives from
participants with respect to ownership of beneficial interests in global
securities.


12



--------------------------------------------------------------------------------



 



 
DESCRIPTION OF WARRANTS
 
We may issue, either separately or together with other securities, warrants for
the purchase of any, including any combination, of common stock, preferred stock
or convertible preferred stock that we may sell under this prospectus.
 
The warrants will be issued under warrant agreements to be entered into between
us and a bank or trust company, as warrant agent, all to be set forth in the
applicable prospectus supplement relating to any or all warrants with respect to
which this prospectus is being delivered. Copies of the form of agreement for
each warrant, which we refer to collectively as “warrant agreements,” including
the forms of certificates representing the warrants, which we refer to
collectively as “warrant certificates,” and reflecting the provisions to be
included in such agreements that will be entered into with respect to a
particular offering of each type of warrant, will be filed with the Commission
and incorporated by reference as exhibits to the registration statement of which
this prospectus is a part or as an exhibit to a current report on Form 8-K.
 
The following description sets forth certain general terms and provisions of the
warrants to which any prospectus supplement may relate. The particular terms of
the warrants to which any prospectus supplement may relate and the extent, if
any, to which the general provisions may apply to the warrants so offered will
be described in the applicable prospectus supplement. To the extent that any
particular terms of the warrants, warrant agreements or warrant certificates
described in a prospectus supplement differ from any of the terms described in
this section, then the terms described in this section will be deemed to have
been superseded by that prospectus supplement. We encourage you to read the
applicable warrant agreement and warrant certificate for additional information
before you purchase any of our warrants.
 
General
 
The prospectus supplement will describe the terms of the warrants with respect
to which this prospectus is being delivered, as well as the related warrant
agreement and warrant certificates, including the following, where applicable:
 

  •   the number of securities purchasable upon exercise of each warrant and the
initial price at which the number of securities may be purchased upon such
exercise;     •   the designation and terms of the securities, if other than
common stock, purchasable upon exercise of the warrants and of any securities,
if other than common stock, with which the warrants are issued;     •   the
procedures and conditions relating to the exercise of the warrants;     •   the
date, if any, on and after which the warrants, and any securities with which the
warrants are issued, will be separately transferable;     •   the offering
price, if any, of the warrants;     •   the date on which the right to exercise
the warrants will commence and the date on which that right will expire;     •  
if applicable, a discussion of the material United States federal income tax
considerations applicable to the exercise of the warrants;     •   whether the
warrants represented by the warrant certificates will be issued in registered or
bearer form and, if registered, where they may be transferred and registered;  
  •   call provisions, if any, of the warrants;     •   antidilution or other
adjustment provisions, if any, of the warrants; and     •   any other material
terms of the warrants.

 
The description of warrants in the prospectus supplement will not necessarily be
complete and will be qualified in its entirety by reference to the warrant
agreement and warrant certificate relating to the warrants being offered.


13



--------------------------------------------------------------------------------



 



Exercise of Warrants
 
Each warrant will entitle the holder to purchase for cash that number of
securities at the exercise price set forth in, or to be determined as set forth
in, the applicable prospectus supplement relating to the warrants. Unless
otherwise specified in the applicable prospectus supplement, warrants may be
exercised at the corporate trust office of the warrant agent or any other office
indicated in the applicable prospectus supplement at any time up to the close of
business, New York City time, on the expiration date set forth in the applicable
prospectus supplement. After the close of business, New York City time, on the
expiration date, unexercised warrants will become void. Upon receipt of payment
and the warrant certificate properly completed and duly executed, we will, as
soon as practicable, issue the securities purchasable upon exercise of the
warrant. If less than all of the warrants represented by the warrant certificate
are exercised, a new warrant certificate will be issued for the remaining amount
of warrants.
 
No Rights of Security Holder Prior to Exercise
 
Before the exercise of their warrants, holders of warrants will not have any of
the rights of holders of the securities purchasable upon the exercise of the
warrants, and will not be entitled to, among other things, vote or receive
dividend payments or similar distributions on the securities purchasable upon
exercise.
 
Exchange of Warrant Certificates
 
Warrant certificates may be exchangeable for new warrant certificates of
different denominations at the corporate trust office of the warrant agent or
any other office indicated in the applicable prospectus supplement.
 
DESCRIPTION OF UNITS
 
We may issue units to purchase one or more of the Securities referenced herein.
The terms of such units will be set forth in a prospectus supplement. The form
of units and the applicable unit agreement will be filed with the Commission and
incorporated by reference as exhibits to the registration statement of which
this prospectus is a part or as an exhibit to a current report on Form 8-K. We
encourage you to read the applicable unit agreement and unit before you purchase
any of our units.


14



--------------------------------------------------------------------------------



 



 
PLAN OF DISTRIBUTION
 
We may, from time to time, sell any or all of their shares of common stock on
The Nasdaq Capital Market or any other stock exchange, market or trading
facility on which the shares are traded or in private transactions. These sales
may be at fixed or negotiated prices.
 
We may use any one or more of the following methods when selling our securities:
 

  •   direct sales to purchasers;     •   through underwriters or dealers;    
•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;     •   block trades in which the broker-dealer will
attempt to sell the securities as agent but may position and resell a portion of
the block as principal to facilitate the transaction;     •   purchases by a
broker-dealer as principal and resale by the broker-dealer for its account;    
•   an exchange distribution in accordance with the rules of the applicable
exchange;     •   privately negotiated transactions;     •   settlement of short
sales entered into after the effective date of the registration statement of
which this prospectus is a part;     •   broker-dealers may agree with us to
sell a specified number of such securities at a stipulated price per share;    
•   through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;     •   a combination of any
such methods of sale; or     •   any other method permitted pursuant to
applicable law.

 
If underwriters are used in the sale of any shares, the shares will be acquired
by the underwriters for their own account and may be resold from time to time in
one or more transactions, including negotiated transactions, at a fixed public
offering price or at varying prices determined at the time of sale. The shares
may be either offered to the public through underwriting syndicates represented
by managing underwriters, or directly by underwriters. Generally, the
underwriters’ obligations to purchase the shares will be subject to certain
conditions precedent. The underwriters will be obligated to purchase all of the
shares if they purchase any of the shares (other than any shares purchased upon
exercise of any option to purchase additional shares).
 
Broker-dealers engaged by us may arrange for other brokers-dealers to
participate in sales. Broker-dealers may receive commissions or discounts from
us (or, if any broker-dealer acts as agent for the purchaser of shares, from the
purchaser) in amounts to be negotiated, but, except as set forth in a supplement
to this Prospectus, in the case of an agency transaction not in excess of a
customary brokerage commission in compliance with NASDR Rule 2440; and in the
case of a principal transaction a markup or markdown in compliance with NASDR
IM-2440.
 
In connection with the sale of the common stock or interests therein, we may
enter into hedging transactions with broker-dealers or other financial
institutions, which may in turn engage in short sales of the Common Stock in the
course of hedging the positions they assume. We may also sell shares of the
common stock short and deliver these securities to close out their short
positions, or loan or pledge the common stock to broker-dealers that in turn may
sell these securities. We may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).


15



--------------------------------------------------------------------------------



 



We and any broker-dealers or agents that are involved in selling the securities
may be deemed to be “underwriters” within the meaning of the Securities Act in
connection with such sales. In such event, any commissions received by such
broker-dealers or agents and any profit on the resale of the securities
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. In no event shall any broker-dealer receive fees,
commissions and markups which, in the aggregate, would exceed eight percent
(8%).
 
The Company will pay all fees and expenses incident to the registration of the
shares. The Company may agree to indemnify any underwriters or agents against
certain losses, claims, damages and liabilities, including liabilities under the
Securities Act.
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.


16



--------------------------------------------------------------------------------



 



 
LEGAL MATTERS
 
The validity of the issuance of securities offered by this prospectus will be
passed upon for us by Weil, Gotshal & Manges LLP, New York, New York.
 
EXPERTS
 
The consolidated financial statements and management’s report on the
effectiveness of internal control over financial reporting incorporated in this
prospectus by reference from the Company’s Annual Report on Form 10-K for the
year ended December 31, 2006 have been audited by Deloitte & Touche LLP, an
independent registered public accounting firm, as stated in their reports which
are incorporated by reference (which reports (1) express an unqualified opinion
on the consolidated financial statements and include explanatory paragraphs
referring to the Company’s change in the method of accounting for stock-based
compensation effective January 1, 2006 as discussed in Note 2 to the
consolidated financial statements and to the Company’s ability to continue as a
going concern as discussed in Note 1 to the consolidated financial statements,
(2) express an unqualified opinion on management’s assessment regarding the
effectiveness of internal control over financial reporting, and (3) express an
unqualified opinion on the effectiveness of internal control over financial
reporting), and have been so incorporated in reliance upon the reports of such
firm given upon their authority as experts in accounting and auditing.
 
WHERE YOU CAN FIND MORE INFORMATION
 
The documents incorporated by reference into this prospectus are available from
us upon request. We will provide a copy of any and all of the information that
is incorporated by reference in this prospectus, without charge, upon written or
oral request. If you would like to obtain this information from us, please
direct your request, either in writing or by telephone, to:
 
Investor Relations
EpiCept Corporation
777 Old Saw Mill River Road
Tarrytown, NY 10591
(914) 606-3500
 
We file reports, proxy statements and other information with the SEC. Copies of
our reports, proxy statements and other information may be inspected and copied
at the SEC’s Public Reference Room at 100 F. Street, N.E., Washington, D.C.
20549. Copies of these materials can also be obtained by mail at prescribed
rates from the Public Reference Room of the SEC, 100 F. Street, N.E.,
Washington, D.C. 20549. You may obtain information on the operation of the
Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an
internet site that contains reports, proxy and information statements and other
information regarding EpiCept and other issuers that file electronically with
the SEC. The address of the SEC internet site is www.sec.gov. This information
is also available on our website at www.epicept.com.
 
Reports, proxy statements and other information regarding us may also be
inspected at:
 
The National Association of Securities Dealers
1735 K Street, N.W.
Washington, D.C. 20006
 
We have filed a registration statement on Form S-3 under the Securities Act with
the SEC with respect to the securities to be sold hereunder. This prospectus has
been filed as part of that registration statement. This prospectus does not
contain all of the information set forth in the registration statement because
certain parts of the registration statement are omitted in accordance with the
rules and regulations of the SEC. The registration statement is available for
inspection and copying as set forth above.


17



--------------------------------------------------------------------------------



 



 
INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE
 
The SEC allows us to “incorporate by reference” into this prospectus the
information we have filed with the SEC. This means that we can disclose
important information by referring you to those documents. All documents that
EpiCept subsequently files with the SEC pursuant to Sections 13(a), 13(c), 14 or
15(d) of the Exchange Act, prior to the termination of this offering, will be
deemed to be incorporated by reference into this prospectus and to be a part
hereof from the date of filing of such documents. Unless expressly incorporated
into this prospectus, a Current Report (or portion thereof) furnished, but not
filed, on Form 8-K shall not be incorporated by reference into this prospectus.
Any statement contained in a document incorporated or deemed to be incorporated
by reference in this prospectus shall be deemed to be modified or superseded for
purposes of this prospectus to the extent that a statement contained herein or
in any other subsequently filed document which also is or is deemed to be
incorporated by reference herein modifies or supersedes such statement. Any such
statement so modified or superseded shall not be deemed, except as so modified
or superseded, to constitute a part of this prospectus. We are not, however,
incorporating by reference any documents or portions thereof, whether
specifically listed below or filed in the future, that are not deemed “filed”
with the SEC, including information furnished pursuant to Item 2.02 or 7.01 of
Form 8-K.
 
We incorporate by reference the following documents that we have filed with the
SEC and any filings that we will make with the SEC in the future under
Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act until this offering is
terminated:
 

  •   Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2007;
    •   Quarterly Report on Form 10-Q for the fiscal quarter ended March 31,
2007;     •   Annual Report on Form 10-K for the fiscal year ended December 31,
2006;     •   Definitive Proxy Statement on Schedule 14A dated March 2, 2007,
relating to our special meeting of stockholders held on April 6, 2007;     •  
Definitive Proxy Statement on Schedule 14A dated April 23, 2007, relating to our
annual meeting of stockholders held on May 23, 2007;     •   Current Report on
Form 8-K filed February 5, 2007;     •   Current Report on Form 8-K filed
April 9, 2007;     •   Current Report on Form 8-K filed April 10, 2007;     •  
Amended Current Report on Form 8-K filed April 11, 2007;     •   Current Report
on Form 8-K filed May 30, 2007;     •   Current Report on Form 8-K filed
June 29, 2007; and     •   Current Report on Form 8-K filed August 27, 2007.

 
Copies of these filings are available free of charge by writing to EpiCept
Corporation, 777 Old Saw Mill River Road, Tarrytown, New York 10591, Attention:
Robert W. Cook, Secretary, or by telephoning us at (914) 606-3500.
 
Any statement made in this prospectus concerning the contents of any contract,
agreement or other document is only a summary of the actual document. You may
obtain a copy of any document summarized in this prospectus at no cost by
writing to or telephoning us at the address and telephone number given above.
Each statement regarding a contract, agreement or other document is qualified in
its entirety by reference to the actual document.


18



--------------------------------------------------------------------------------



 



 
(EPICEPT LOGO) [y64665y6413700.gif]
 

